Exhibit 10.1

AMENDMENT NO. 6 TO THE CREDIT AGREEMENT

AMENDMENT NO. 6 TO THE CREDIT AGREEMENT (this “Amendment”), dated as of June 21,
2019, among HILTON WORLDWIDE FINANCE LLC, a Delaware limited liability company
(the “Borrower”), HILTON WORLDWIDE PARENT LLC, a Delaware limited liability
company ( “Intermediate Parent”), HILTON WORLDWIDE HOLDINGS INC., a Delaware
corporation (“Parent”), the other Loan Parties party hereto, DEUTSCHE BANK AG
NEW YORK BRANCH (“DB”), as Administrative Agent (in such capacity, the
“Administrative Agent”), the L/C Issuers, the Swing Line Lender and each Lender
party hereto.

PRELIMINARY STATEMENTS:

(1) The Borrower, Intermediate Parent, Parent, the Administrative Agent, the
other Lenders party thereto and the other Agents party thereto are party to a
Credit Agreement, dated as of October 25, 2013 (as the same may have been
amended, supplemented or otherwise modified prior to the date hereof, including
pursuant to Amendment No. 1 dated as of August 18, 2016, Amendment No. 2 dated
as of November 21, 2016, Amendment No. 3 dated as of March 16, 2017, Amendment
No. 4 dated as of April 19, 2018 and Amendment No. 5 dated as of June 5, 2019),
among the Borrower, Parent, Intermediate Parent, the other Loan Parties party
thereto, the Administrative Agent, the L/C Issuers, the Swing Line Lender and
each Lender party thereto (the “Credit Agreement”). Capitalized terms not
otherwise defined in this Amendment have the same meanings as specified in the
Credit Agreement (as amended by this Amendment).

(2) Pursuant to Section 2.15 of the Credit Agreement, the Borrower has requested
Refinancing Term Loans (the “Refinancing Term Loans”; and the Person making such
loans, the “Refinancing Term Lender”) to refinance in full the Series B-2 Term
Loans outstanding on the Amendment No. 6 Effective Date (immediately prior to
the effectiveness of this Amendment) (collectively, the “Refinanced Series B-2
Term Loans”).

(3) The Borrower, the Administrative Agent, the Refinancing Term Lender, the
Revolving Credit Lenders (which, together with the Refinancing Term Lender,
constitute all Lenders under the Credit Agreement), the L/C Issuers and the
Swing Line Lender have agreed to amend the Credit Agreement to effect the
changes described above and other changes as hereinafter set forth.

NOW THEREFORE, in consideration of the premises and for other good and valuable
consideration (the receipt and sufficiency of which is hereby acknowledged), the
parties hereto hereby agree as follows:

SECTION 1. Amendments to Credit Agreement.

The Credit Agreement is, effective as of the Amendment No. 6 Effective Date and
subject to the satisfaction of the conditions precedent set forth in Section 2
hereof, hereby amended as follows:

(a) The Credit Agreement is hereby amended to delete the stricken text
(indicated textually in the same manner as the following example: stricken text)
and to add the double-underlined text (indicated textually in the same manner as
the following example: double-underlined text) as set forth in the pages of the
Credit Agreement attached as Exhibit A hereto.

(b) Schedule 1.01A to the Credit Agreement as it relates to the Term Lenders and
their Term Commitments is hereby deleted in its entirety and replaced with
Schedule 1.01A to this Amendment.

 

1



--------------------------------------------------------------------------------

SECTION 2. Conditions of Effectiveness to Amendment No. 6 . Section 1 of this
Amendment shall become effective on the date (the “Amendment No. 6 Effective
Date”) when, and only when, the following conditions shall have been satisfied:

(a) The Administrative Agent shall have received counterparts of this Amendment
executed by each Loan Party, the Refinancing Term Lender, each Revolving Credit
Lender, the Swing Line Lender, each L/C Issuer and the Administrative Agent or,
as to any of the Lenders, written evidence reasonably satisfactory to the
Administrative Agent that such Lender has executed this Amendment.

(b) The Administrative Agent shall have received, for the account of the persons
entitled to thereto, evidence of payment of (a) all reasonable and documented
out of pocket costs and expenses of the Administrative Agent for which, in the
case of expenses, reasonably detailed invoices have been presented (including
the reasonable fees and expenses of Davis Polk & Wardwell LLP) and (b) all fees
required to be paid by the Borrower in connection with this Amendment.

(c) (1) The representations and warranties of each Loan Party contained in
Section 4 of this Amendment, Article V of the Credit Agreement and in any other
Loan Document, are true and correct in all material respects (except that any
representation and warranty that is qualified as to “materiality” or “Material
Adverse Effect” shall be true and correct in all respects as so qualified) on
and as of the Amendment No. 6 Effective Date, except to the extent that such
representations and warranties specifically refer to an earlier date, in which
case they are true and correct in all material respects as of such earlier date
(except that any representation and warranty that is qualified as to
“materiality” or “Material Adverse Effect” shall be true and correct in all
respects as so qualified) and (2) no Default or Event of Default has occurred
and is continuing, or would result from the occurrence of the Amendment No. 6
Effective Date, and the Administrative Agent shall have received a certificate
of the Borrower dated as of the Amendment No. 6 Effective Date signed on behalf
of the Borrower by a Responsible Officer of the Borrower, certifying on behalf
of the Borrower thereto.

(d) The Administrative Agent shall have received such certificates of good
standing (to the extent such concept exists) from the applicable secretary of
state of the state of organization of each Loan Party, certificates or
memorandums and articles of incorporation, certificates of limited partnership
or certificates of formation, including all amendments thereto, of each Loan
Party, certified (as of a recent date), if applicable, by the secretary of state
(or other similar official) of the jurisdiction of its organization or
incorporation, as the case may be (or, if applicable, confirming no change to
such documents since the date last delivered to the Administrative Agent),
certificates of resolutions or other action, incumbency certificates and/or
other certificates of Responsible Officers of each Loan Party as the
Administrative Agent may reasonably require evidencing the identity, authority
and capacity of each Responsible Officer thereof authorized to act as a
Responsible Officer in connection with this Amendment and the other Loan
Documents to which such Loan Party is a party or is to be a party on the
Amendment No. 6 Effective Date.

(e) The Administrative Agent shall have received a favorable opinion of Simpson
Thacher & Bartlett LLP, New York counsel to the Borrower, in form and substance
reasonably satisfactory to the Administrative Agent.

(f) The aggregate outstanding amount of principal, interest and fees accrued
under the Credit Agreement with respect to the Refinanced Series B-2 Term Loans
on or prior to the Amendment No. 6 Effective Date (immediately prior to the
effectiveness of this Amendment) shall have been paid in full.

(g) The Refinancing Term Lender shall have received, if requested at least two
Business Days in advance of the Amendment No. 6 Effective Date, a Term Note
payable to the order of the Refinancing Term Lender duly executed by the
Borrower in substantially the form of Exhibit D-1 to the Credit Agreement, as
applicable, in each case as modified by this Amendment.

 

2



--------------------------------------------------------------------------------

(h) The Refinancing Term Lender and the Administrative Agent shall have received
at least 3 days prior to the Amendment No. 6 Effective Date all documentation
and other information about the Borrower and the Guarantors required under
applicable “know your customer” and anti-money laundering rules and regulations,
including the USA PATRIOT Act that has been requested in writing at least 10
days prior to the Amendment No. 6 Effective Date.

(i) At least three Business Days prior to the Amendment No. 6 Effective Date, to
the extent the Borrower qualifies as a “legal entity customer” under the
Beneficial Ownership Regulation, the Borrower shall deliver, to the Refinancing
Term Lender that so requests in writing at least 10 days prior to the Amendment
No. 6 Effective Date, a Beneficial Ownership Certification.

(j) The Administrative Agent shall have received a payment in the amount of
$500,000,000 to effect the voluntary prepayment of the Refinancing Term Loans in
accordance with Section 2.05 of the Credit Agreement (such amount, the
“Prepayment Amount”), which shall be applied first to scheduled amortization of
the Series B-2 Term Loans.

SECTION 3. Amendment Transactions.

(a) Subject to the terms and conditions set forth herein, the Refinancing Term
Lender severally agrees to make Refinancing Term Loans to the Borrower on the
Amendment No. 6 Effective Date in an aggregate amount equal to $3,119,286,250,
which Refinancing Term Loans shall be applied to the prepayment and refinancing
in full of the entire outstanding amount of the Refinanced Series B-2 Term
Loans, together with accrued and unpaid interest thereon, as of the date hereof
(immediately prior to the effectiveness of this Amendment) (the “Refinancing”).

(b) Immediately after giving effect to the Refinancing, the Borrower shall
effect the prepayment of a portion of the Refinancing Term Loans in the amount
of the Prepayment Amount (the transactions in this clause (b), the
“Prepayment”).

(c) The Refinancing Term Lender and the Administrative Agent acknowledge and
agree that (i) certain of the Series B-2 Term Lenders who hold Refinanced Series
B-2 Term Loans may agree, by executing and delivering a Series B-2 Lender
Agreement in the form of Annex I hereto and selecting the “Cashless Settlement
Option”, to convert, exchange or “cashlessly roll” all of their Refinanced
Series B-2 Term Loans to or for Refinancing Term Loans (immediately after giving
effect to the Prepayment) (the “Cashless Roll”) and immediately after giving
effect to the Cashless Roll, the Series B-2 Lenders who hold Refinancing Term
Loans will be as set forth in Schedule 1.01A (after giving effect this
Amendment), (ii) all notice requirements set forth in the Credit Agreement with
respect to the refinancing contemplated by this Amendment have been satisfied
and (iii) and no payment under Section 3.05 of the Credit Agreement shall be
required as a result of any payment or deemed payment of any outstanding Series
B-2 Term Loans on the Amendment No. 6 Effective Date.

SECTION 4. Representations and Warranties. Each Loan Party represents and
warrants to the Agents and the Lenders that:

(a) Each Loan Party and each Restricted Subsidiary (i) is a Person duly
organized or formed, validly existing and in good standing under the Laws of the
jurisdiction of its incorporation or organization and (ii) has all requisite
power and authority to execute and deliver this Amendment and perform its
obligations under this Amendment and the Loan Documents to which it is a party.

 

3



--------------------------------------------------------------------------------

(b) The execution and delivery by each Loan Party of this Amendment and the
performance under this Amendment and the Loan Documents to which such Person is
a party, are within such Loan Party’s corporate or other powers, have been duly
authorized by all necessary corporate or other organizational action, and do not
and will not (i) contravene the terms of any of such Person’s Organization
Documents, (ii) conflict with or result in any breach or contravention of, or
the creation of any Lien under (other than as permitted by Section 7.01 of the
Credit Agreement), or require any payment to be made under (x) any Contractual
Obligation to which such Person is a party or affecting such Person or the
properties of such Person or any of its Subsidiaries or (y) any material order,
injunction, writ or decree of any Governmental Authority or any arbitral award
to which such Person or its property is subject; or (iii) violate any applicable
Law; except with respect to any conflict, breach or contravention or payment
(but not creation of Liens) referred to in clause (ii)(x), to the extent that
such conflict, breach, contravention or payment could not reasonably be expected
to have a Material Adverse Effect.

(c) No material approval, consent, exemption, authorization, or other action by,
or notice to, or filing with, any Governmental Authority or any other Person is
necessary or required in connection with the execution and delivery of this
Amendment or performance by, or enforcement against, any Loan Party of this
Amendment or any Loan Document.

(d) This Amendment has been duly executed and delivered by each Loan Party that
is party hereto. This Amendment constitutes a legal, valid and binding
obligation of such Loan Party, enforceable against such Loan Party that is party
hereto in accordance with its terms, except as such enforceability may be
limited by Debtor Relief Laws and by general principles of equity.

SECTION 5. Reference to and Effect on the Credit Agreement and the Loan
Documents.

(a) On and after the Amendment No. 6 Effective Date, (i) each reference in the
Credit Agreement to “this Agreement”, “hereunder”, “hereof” or words of like
import referring to the Credit Agreement, and each reference in the Notes and
each of the other Loan Documents to “the Credit Agreement”, “thereunder”,
“thereof” or words of like import referring to the Credit Agreement, shall mean
and be a reference to the Credit Agreement, as amended by this Amendment,
(ii) each reference to “Term Loans” and “Series B-2 Term Loans” in the Credit
Agreement shall be deemed to include a reference to the Refinancing Term Loans
made available hereunder and (iii) the Refinancing Term Lender (or its
successors and assigns, as applicable) shall be a “Series B-2 Term Lender” and a
“Term Lender” for the purposes of the Credit Agreement. This Amendment
constitutes a “Refinancing Amendment” and a “Loan Document” under and for all
purposes of the Loan Documents.

(b) The Credit Agreement, as specifically amended by this Amendment, is and
shall continue to be in full force and effect and is hereby in all respects
ratified and confirmed. Without limiting the generality of the foregoing, the
Collateral Documents and all of the Collateral described therein do and shall
continue to secure the payment of all Obligations (including, for the avoidance
of doubt, all Obligations in respect of the Refinancing Term Loans made
available hereunder) of the Loan Parties under the Loan Documents, in each case
as amended by this Amendment.

(c) The execution, delivery and effectiveness of this Amendment shall not,
except as expressly provided herein, operate as a waiver of any right, power or
remedy of any Lender or the Administrative Agent under any of the Loan
Documents, nor constitute a waiver of any provision of any of the Loan
Documents.

 

4



--------------------------------------------------------------------------------

(d) Each Loan Party hereby (i) ratifies and reaffirms all of its payment and
performance obligations, contingent or otherwise, under each of the Loan
Documents to which it is a party, (ii) ratifies and reaffirms each grant of a
lien on, or security interest in, its property made pursuant to the Loan
Documents (including, without limitation, the grant of security made by such
Loan Party pursuant to the Security Agreement) and confirms that such liens and
security interests continue to secure the Obligations under the Loan Documents
(including, for the avoidance of doubt, all Obligations in respect of the
Refinancing Term Loans made available hereunder), subject to the terms thereof
and (iii) in the case of each Guarantor, ratifies and reaffirms its guaranty of
the Obligations (including, for the avoidance of doubt, all Obligations in
respect of the Refinancing Term Loans made available hereunder) pursuant to the
Guaranty.

SECTION 6. Costs and Expenses. The Borrower agrees to pay all reasonable and
documented out-of-pocket costs and expenses of the Administrative Agent in
connection with the preparation, execution, delivery and administration of this
Amendment and the other instruments and documents to be delivered hereunder
(including, without limitation, the reasonable fees and expenses of counsel for
the Administrative Agent) in accordance with the terms of Section 10.04 of the
Credit Agreement.

SECTION 7. Execution in Counterparts. This Amendment may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of which when so executed shall be deemed to be an original and all of
which taken together shall constitute but one and the same agreement. Delivery
of an executed counterpart of a signature page to this Amendment by telecopier
or other electronic delivery (e.g., “pdf”) shall be effective as delivery of a
manually executed counterpart of this Amendment.

SECTION 8. Governing Law. This Amendment shall be governed by, and construed in
accordance with, the law of the State of New York.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

5



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
by their respective officers thereunto duly authorized, as of the date first
above written.

 

HILTON WORLDWIDE FINANCE LLC By:  

/s/ W. Steven Standefer

  Name: W. Steven Standefer   Title: Senior Vice President HILTON WORLDWIDE
HOLDINGS INC. By:  

/s/ W. Steven Standefer

  Name: W. Steven Standefer   Title: Senior Vice President HILTON WORLDWIDE
PARENT LLC By:  

/s/ W. Steven Standefer

  Name: W. Steven Standefer   Title: Senior Vice President

 

 

Hilton - Amendment No. 6 to Credit Agreement



--------------------------------------------------------------------------------

90210 BILTMORE MANAGEMENT, LLC 90210 DESERT RESORTS MANAGEMENT CO., LLC 90210
GRAND WAILEA MANAGEMENT CO., LLC 90210 LLC 90210 MANAGEMENT COMPANY, LLC
ANDIAMO’S O’HARE, LLC BALLY’S GRAND PROPERTY SUB I, LLC BLUE BONNET SECURITY,
LLC CANOPY BRAND MANAGEMENT LLC CHESTERFIELD VILLAGE HOTEL, LLC CONRAD
INTERNATIONAL (BELGIUM) LLC CONRAD INTERNATIONAL (EGYPT) RESORTS CORPORATION
CONRAD INTERNATIONAL (INDONESIA) CORPORATION CONRAD INTERNATIONAL MANAGE (CIS)
LLC CONRAD MANAGEMENT LLC CURIO BRAND MANAGEMENT LLC CURIO MANAGEMENT LLC
DESTINATION RESORTS LLC DOUBLETREE HOTEL SYSTEMS LLC DOUBLETREE HOTELS LLC
DOUBLETREE LLC DOUBLETREE MANAGEMENT LLC DT MANAGEMENT LLC DT REAL ESTATE, LLC
DTM ATLANTA/LEGACY, INC. DTR FCH HOLDINGS, INC. EMBASSY DEVELOPMENT LLC EMBASSY
SUITES CLUB NO. 1, INC. EMBASSY SUITES CLUB NO. THREE, INC. EMBASSY SUITES CLUB
NO. TWO, INC. EMBASSY SUITES MANAGEMENT LLC FLORIDA CONRAD INTERNATIONAL CORP.
HAMPTON INNS MANAGEMENT LLC HIC FIRST LLC HIC GAMING CALIFORNIA, INC. HIC
HOLDINGS LLC HIC HOTELS U.S.A. LLC HIC RACING CORPORATION HIC SAN PABLO, L.P.
HIC SAN PABLO LIMITED, INC. HIC SECOND LLC HILTON BEVERAGE LLC HILTON CHICAGO
BEVERAGE I LLC HILTON CHICAGO BEVERAGE II LLC HILTON CHICAGO BEVERAGE III LLC
HILTON CHICAGO BEVERAGE IV LLC HILTON CORPORATE DIRECTOR LLC

 

 

Hilton - Amendment No. 6 to Credit Agreement



--------------------------------------------------------------------------------

HILTON DOMESTIC MANAGEMENT LLC HILTON DOMESTIC FRANCHISE LLC HILTON DOMESTIC
OPERATING COMPANY INC. HILTON EL CON MANAGEMENT LLC HILTON EL CON OPERATOR LLC
HILTON FRANCHISE HOLDING LLC HILTON GARDEN INNS MANAGEMENT LLC HILTON HAWAII
CORPORATION HILTON HONORS WORLDWIDE LLC HILTON HOLDINGS, LLC HILTON HOSPITALITY,
LLC HILTON ILLINOIS, LLC HILTON ILLINOIS HOLDINGS LLC HILTON INTERNATIONAL
HOLDING LLC HILTON MANAGEMENT LLC HILTON NUS HSS, INC. HILTON SAN DIEGO LLC
HILTON SUPPLY MANAGEMENT LLC HILTON SYSTEMS SOLUTIONS, LLC HILTON WORLDWIDE
FINANCE CORP. HLT AUDUBON LLC HLT CONRAD DOMESTIC LLC HLT ESP INTERNATIONAL
FRANCHISE LLC HLT ESP INTERNATIONAL FRANCHISOR CORPORATION HLT ESP INTERNATIONAL
MANAGE LLC HLT ESP INTERNATIONAL MANAGEMENT CORPORATION HLT ESP MANAGE LLC HLT
EXISTING FRANCHISE HOLDING LLC HLT HSM HOLDING LLC HLT HSS HOLDING LLC HLT JV
ACQUISITION LLC HLT LIFESTYLE INTERNATIONAL FRANCHISE LLC HLT LIFESTYLE
INTERNATIONAL FRANCHISOR CORPORATION HLT LIFESTYLE INTERNATIONAL MANAGE LLC HLT
LIFESTYLE INTERNATIONAL MANAGEMENT CORPORATION HLT LIFESTYLE MANAGE LLC HLT
PALMER LLC HOME2 BRAND MANAGEMENT LLC HOMEWOOD SUITES MANAGEMENT LLC HOTEL CLUBS
OF CORPORATE WOODS, INC. HOTELS STATLER COMPANY, INC. HPP HOTELS USA LLC HPP
INTERNATIONAL LLC INNVISION, LLC

 

 

Hilton - Amendment No. 6 to Credit Agreement



--------------------------------------------------------------------------------

INTERNATIONAL RIVERCENTER LESSEE, L.L.C. LXR MANAGEMENT LLC PEACOCK ALLEY
SERVICE COMPANY, LLC POTTER’S BAR PALMER HOUSE, LLC PROMUS HOTEL SERVICES, INC.
PROMUS HOTELS FLORIDA LLC PROMUS HOTELS LLC PROMUS HOTELS PARENT LLC SALC, INC.
TAPESTRY MANAGEMENT LLC TRU BRAND MANAGEMENT LLC WA COLLECTION INTERNATIONAL,
LLC WALDORF=ASTORIA MANAGEMENT LLC WASHINGTON HILTON, L.L.C. HOME2 MANAGEMENT
LLC MOTTO MANAGEMENT LLC SIGNIA HOTEL MANAGEMENT LLC By:  

/s/ W. Steven Standefer

  Name: W. Steven Standefer   Title: Senior Vice President

 

 

Hilton - Amendment No. 6 to Credit Agreement



--------------------------------------------------------------------------------

DEUTSCHE BANK AG NEW YORK BRANCH, as the Refinancing Term Lender, Administrative
Agent, Swing Line Lender, an L/C Issuer and a Revolving Credit Lender By:  

/s/ Marguerite Sutton

  Name: Marguerite Sutton   Title: Vice President By:  

/s/ Michael Strobel

  Name: Michael Strobel   Title: Vice President

 

 

Hilton - Amendment No. 6 to Credit Agreement



--------------------------------------------------------------------------------

Goldman Sachs Lending Partners, as a Revolving Credit Lender and a L/C Issuer
By:  

/s/ Thomas M. Manning

  Name: Thomas M. Manning   Title: Authorized Signatory

 

 

Hilton - Amendment No. 6 to Credit Agreement



--------------------------------------------------------------------------------

Wells Fargo Bank, National Association, as a Revolving Credit Lender and a L/C
Issuer By:  

/s/ Mark F. Monahan

  Name: Mark. F. Monahan   Title: Senior Vice President

 

Hilton - Amendment No. 6 to Credit Agreement



--------------------------------------------------------------------------------

Bank of America, N.A., as a Revolving Credit Lender and a L/C Issuer By:  

/s/ Suzanne E. Pickett

  Name: Suzanne E. Pickett   Title: Senior Vice President

 

Hilton - Amendment No. 6 to Credit Agreement



--------------------------------------------------------------------------------

JPMorgan Chase Bank, N.A., as a Revolving Credit Lender and a L/C Issuer By:  

/s/ Mohammad Hasan

  Name: Mohammad Hasan   Title: Executive Director

 

Hilton - Amendment No. 6 to Credit Agreement



--------------------------------------------------------------------------------

Barclays Bank PLC, as a Revolving Credit Lender and a L/C Issuer By:  

/s/ Craig Malloy

  Name: Craig Malloy   Title: Director

 

Hilton - Amendment No. 6 to Credit Agreement



--------------------------------------------------------------------------------

Citibank, N.A., as a Revolving Credit Lender and a L/C Issuer By:  

/s/ Harry Kramer

  Name: Harry Kramer   Title: Vice President

 

Hilton - Amendment No. 6 to Credit Agreement



--------------------------------------------------------------------------------

Morgan Stanley Bank, N.A., as a Revolving Credit Lender and a L/C Issuer By:  

/s/ Emanuel Ma

  Name: Emanuel Ma   Title: Authorized Signatory

 

Hilton - Amendment No. 6 to Credit Agreement



--------------------------------------------------------------------------------

Capital One, National Association, as a Revolving Credit Lender By:  

/s/ Benjamin Lucas

  Name: Benjamin Lucas   Title: Vice President

 

Hilton - Amendment No. 6 to Credit Agreement



--------------------------------------------------------------------------------

Credit Agricole Corporate and Investment Bank, as a Revolving Credit Lender By:
 

/s/ Adam Jenner

  Name: Adam Jenner   Title: Director

 

Hilton - Amendment No. 6 to Credit Agreement



--------------------------------------------------------------------------------

HSBC Bank USA, National Association, as a Revolving Credit Lender By:  

/s/ Alan Vitulich

  Name: Alan Vitulich   Title: Director

 

Hilton - Amendment No. 6 to Credit Agreement



--------------------------------------------------------------------------------

MUFG Bank, Ltd., as a Revolving Credit Lender By:  

/s/ Stephen Hall

  Name: Stephen Hall   Title: Director

 

Hilton - Amendment No. 6 to Credit Agreement



--------------------------------------------------------------------------------

National Westminster Bank PLC, as a Revolving Credit Lender By:  

/s/ Luke Simpson

  Name: Luke Simpson   Title: Associate Director

 

Hilton - Amendment No. 6 to Credit Agreement



--------------------------------------------------------------------------------

PNC Bank, National Association, as a Revolving Credit Lender By:  

/s/ David Notaro

  Name: David Notaro   Title: SVP

 

Hilton - Amendment No. 6 to Credit Agreement



--------------------------------------------------------------------------------

Standard Chartered Bank, as a Revolving Credit Lender By:  

/s/ Daniel Mattern

  Name: Daniel Mattern   Title: Associate Director

 

Hilton - Amendment No. 6 to Credit Agreement



--------------------------------------------------------------------------------

SunTrust Bank, as a Revolving Credit Lender By:  

/s/ Katie Lundin

  Name: Katie Lundin   Title: Director

 

Hilton - Amendment No. 6 to Credit Agreement



--------------------------------------------------------------------------------

U.S. Bank National Association, as a Revolving Credit Lender By:  

/s/ Steven L. Sawyer

  Name: Steven L. Sawyer   Title: Senior Vice President

 

Hilton - Amendment No. 6 to Credit Agreement



--------------------------------------------------------------------------------

Schedule 1.01A

[On file with the Administrative Agent]

 

 

2



--------------------------------------------------------------------------------

EXHIBIT A

 

 

CREDIT AGREEMENT

Dated as of October 25, 2013,

As amended by Amendment No. 1 dated as of August 18, 2016

As amended by Amendment No. 2 dated as of November 21, 2016

As amended by Amendment No. 3 dated as of March 16, 2017

As amended by Amendment No. 4 dated as of April 19, 2018

As amended by Amendment No. 5 dated as of June 5, 2019

As amended by Amendment No. 6 dated as of June 21, 2019

Among

HILTON WORLDWIDE HOLDINGS INC.,

as Parent,

HILTON WORLDWIDE PARENT LLC,

as Intermediate Parent,

HILTON WORLDWIDE FINANCE LLC,

as the Borrower,

THE OTHER GUARANTORS PARTY HERETO FROM TIME TO TIME

DEUTSCHE BANK AG NEW YORK BRANCH,

as Administrative Agent, Collateral Agent, Swing Line Lender and L/C Issuer, and

THE OTHER LENDERS PARTY HERETO FROM TIME TO TIME

 

 

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,

and

GOLDMAN SACHS LENDING PARTNERS LLC,

as Co-Syndication Agents,

J.P. MORGAN SECURITIES LLC,

MORGAN STANLEY SENIOR FUNDING, INC.,

WELLS FARGO BANK, NATIONAL ASSOCIATION,

CREDIT SUISSE SECURITIES (USA) LLC,

CITIGROUP GLOBAL MARKETS INC.,

BARCLAYS BANK PLC,

MACQUARIE CAPITAL (USA) INC.

HSBC SECURITIES (USA) INC.,

THE ROYAL BANK OF SCOTLAND PLC,

THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.

and

SUMITOMO MITSUI BANKING CORPORATION,

as Co-Documentation Agents

DEUTSCHE BANK SECURITIES INC.,

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,

J.P. MORGAN SECURITIES LLC,

MORGAN STANLEY SENIOR FUNDING, INC., and

GOLDMAN SACHS LENDING PARTNERS LLC,

as Joint Lead Arrangers and Joint Bookrunners

and

WELLS FARGO SECURITIES, LLC

as Joint Bookrunner

 

 

 

Hilton - Amendment No. 6 to Credit Agreement



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

     Page  

ARTICLE I

  

DEFINITIONS AND ACCOUNTING TERMS

     1  

SECTION 1.01 Defined Terms

     1  

SECTION 1.02 Other Interpretive Provisions

     7071  

SECTION 1.03 Accounting Terms

     7072  

SECTION 1.04 Rounding

     7172  

SECTION 1.05 References to Agreements, Laws, Etc.

     7172  

SECTION 1.06 Times of Day

     7172  

SECTION 1.07 Timing of Payment or Performance

     7174  

SECTION 1.08 Cumulative Credit Transactions

     7174  

SECTION 1.09 Divisions.

     74  

ARTICLE II

  

THE COMMITMENTS AND CREDIT EXTENSIONS

     7174  

SECTION 2.01 The Loans

     7174  

SECTION 2.02 Borrowings, Conversions and Continuations of Loans

     7274  

SECTION 2.03 Letters of Credit

     7476  

SECTION 2.04 Swing Line Loans

     8485  

SECTION 2.05 Prepayments

     8789  

SECTION 2.06 Termination or Reduction of Commitments

     99102  

SECTION 2.07 Repayment of Loans

     100102  

SECTION 2.08 Interest

     100101  

SECTION 2.09 Fees

     101102  

SECTION 2.10 Computation of Interest and Fees

     101103  

SECTION 2.11 Evidence of Indebtedness

     101103  

SECTION 2.12 Payments Generally

     102104  

SECTION 2.13 Sharing of Payments

     104106  

SECTION 2.14 Incremental Credit Extensions

     105106  

SECTION 2.15 Refinancing Amendments

     111112  

SECTION 2.16 Extension of Term Loans; Extension of Revolving Credit Loans

     112113  

SECTION 2.17 Defaulting Lenders

     115117  

ARTICLE III

  

TAXES, INCREASED COSTS PROTECTION AND ILLEGALITY

     117119  

SECTION 3.01 Taxes

     117119  

SECTION 3.02 Illegality

     120122  

SECTION 3.03 Inability to Determine Rates

     121124  

SECTION 3.04 Increased Cost and Reduced Return; Capital Adequacy; Reserves on
Eurocurrency Rate Loans

     121124  

SECTION 3.05 Funding Losses

     122124  

SECTION 3.06 Matters Applicable to All Requests for Compensation

     123125  

SECTION 3.07 Replacement of Lenders under Certain Circumstances

     124126  

SECTION 3.08 Survival

     125127  

 

i



--------------------------------------------------------------------------------

ARTICLE IV

  

CONDITIONS PRECEDENT TO CREDIT EXTENSIONS

     126128  

SECTION 4.01 Conditions to Initial Credit Extension

     126128  

SECTION 4.02 Conditions to All Credit Extensions

     128130  

ARTICLE V

  

REPRESENTATIONS AND WARRANTIES

     128130  

SECTION 5.01 Existence, Qualification and Power; Compliance with Laws

     128130  

SECTION 5.02 Authorization; No Contravention

     129131  

SECTION 5.03 Governmental Authorization; Other Consents

     129131  

SECTION 5.04 Binding Effect

     129131  

SECTION 5.05 Financial Statements; No Material Adverse Effect

     130132  

SECTION 5.06 Litigation

     130132  

SECTION 5.07 [Reserved]

     130132  

SECTION 5.08 Ownership of Property; Liens; Real Property; Management Agreements
and Franchise Agreements

     130132  

SECTION 5.09 Environmental Matters

     131133  

SECTION 5.10 Taxes

     132134  

SECTION 5.11 ERISA Compliance

     132134  

SECTION 5.12 Subsidiaries; Equity Interests

     132134  

SECTION 5.13 Margin Regulations; Investment Company Act

     133135  

SECTION 5.14 Disclosure

     133135  

SECTION 5.15 Labor Matters

     133135  

SECTION 5.16 [Reserved]

     134136  

SECTION 5.17 Intellectual Property; Licenses, Etc.

     134136  

SECTION 5.18 Solvency

     134136  

SECTION 5.19 Subordination of Junior Financing; First Lien Obligations

     134136  

SECTION 5.20 OFAC; USA PATRIOT Act; FCPA

     134136  

SECTION 5.21 Security Documents

     135137  

ARTICLE VI

  

AFFIRMATIVE COVENANTS

     136138  

SECTION 6.01 Financial Statements

     136138  

SECTION 6.02 Certificates; Other Information

     137139  

SECTION 6.03 Notices

     139141  

SECTION 6.04 Payment of Obligations

     139141  

SECTION 6.05 Preservation of Existence, Etc.

     140142  

SECTION 6.06 Maintenance of Properties

     140142  

SECTION 6.07 Maintenance of Insurance

     140142  

SECTION 6.08 Compliance with Laws

     141143  

SECTION 6.09 Books and Records

     141143  

SECTION 6.10 Inspection Rights

     141143  

SECTION 6.11 Additional Collateral; Additional Guarantors

     141143  

SECTION 6.12 Compliance with Environmental Laws

     143145  

 

ii



--------------------------------------------------------------------------------

SECTION 6.13 Further Assurances

     143145  

SECTION 6.14 Designation of Subsidiaries

     144146  

SECTION 6.15 Maintenance of Ratings

     144146  

ARTICLE VII

  

NEGATIVE COVENANTS

     144146  

SECTION 7.01 Liens

     145147  

SECTION 7.02 Investments

     149151  

SECTION 7.03 Indebtedness

     152154  

SECTION 7.04 Fundamental Changes

     156158  

SECTION 7.05 Dispositions

     158160  

SECTION 7.06 Restricted Payments

     160162  

SECTION 7.07 Change in Nature of Business

     163165  

SECTION 7.08 Transactions with Affiliates

     163165  

SECTION 7.09 Burdensome Agreements

     165167  

SECTION 7.10 Use of Proceeds

     165167  

SECTION 7.11 Financial Covenant

     166168  

SECTION 7.12 Accounting Changes

     166168  

SECTION 7.13 Prepayments, Etc. of Indebtedness

     166168  

SECTION 7.14 Permitted Activities

     167169  

ARTICLE VIII

  

EVENTS OF DEFAULT AND REMEDIES

     167169  

SECTION 8.01 Events of Default

     167169  

SECTION 8.02 Remedies Upon Event of Default

     170172  

SECTION 8.03 Exclusion of Immaterial Subsidiaries

     170172  

SECTION 8.04 Application of Funds

     171173  

SECTION 8.05 Borrower’s Right to Cure

     172174  

ARTICLE IX

  

ADMINISTRATIVE AGENT AND OTHER AGENTS

     172174  

SECTION 9.01 Appointment and Authorization of Agents

     172174  

SECTION 9.02 Delegation of Duties

     173175  

SECTION 9.03 Liability of Agents

     174176  

SECTION 9.04 Reliance by Agents

     174176  

SECTION 9.05 Notice of Default

     175177  

SECTION 9.06 Credit Decision; Disclosure of Information by Agents

     175177  

SECTION 9.07 Indemnification of Agents

     176177  

SECTION 9.08 Agents in Their Individual Capacities

     176178  

SECTION 9.09 Successor Agents

     176178  

SECTION 9.10 Administrative Agent May File Proofs of Claim

     177179  

SECTION 9.11 Collateral and Guaranty Matters

     178180  

SECTION 9.12 Other Agents; Lead Arrangers and Managers

     179181  

SECTION 9.13 Withholding Tax Indemnity

     180182  

SECTION 9.14 Appointment of Supplemental Agents

     180182  

SECTION 9.15 Certain ERISA Matters

     185  

 

iii



--------------------------------------------------------------------------------

ARTICLE X

  

MISCELLANEOUS

     181186  

SECTION 10.01 Amendments, Etc.

     181186  

SECTION 10.02 Notices and Other Communications; Facsimile Copies

     184189  

SECTION 10.03 No Waiver; Cumulative Remedies

     185188  

SECTION 10.04 Attorney Costs and Expenses

     185188  

SECTION 10.05 Indemnification by the Borrower

     186189  

SECTION 10.06 Payments Set Aside

     187190  

SECTION 10.07 Successors and Assigns

     188191  

SECTION 10.08 Confidentiality

     196199  

SECTION 10.09 Setoff

     197200  

SECTION 10.10 Interest Rate Limitation

     198201  

SECTION 10.11 Counterparts

     198201  

SECTION 10.12 Integration; Termination

     198201  

SECTION 10.13 Survival of Representations and Warranties

     198202  

SECTION 10.14 Severability

     199202  

SECTION 10.15 GOVERNING LAW

     199202  

SECTION 10.16 WAIVER OF RIGHT TO TRIAL BY JURY

     200203  

SECTION 10.17 Binding Effect

     200203  

SECTION 10.18 USA PATRIOT Act

     200206  

SECTION 10.19 No Advisory or Fiduciary Responsibility

     200206  

SECTION 10.20 Electronic Execution of Assignments.

     201205  

SECTION 10.21 Effect of Certain Inaccuracies

     202205  

SECTION 10.22 Judgment Currency

     202205  

SECTION 10.23 Acknowledgement and Consent to Bail-In of EEA Financial
Institutions

     202206  

SECTION 10.24 Acknowledgement Regarding Any Supported QFCs

     209  

ARTICLE XI

  

GUARANTY

     203207  

SECTION 11.01 The Guaranty

     203207  

SECTION 11.02 Obligations Unconditional

     203208  

SECTION 11.03 Reinstatement

     205209  

SECTION 11.04 Subrogation; Subordination

     205209  

SECTION 11.05 Remedies

     205209  

SECTION 11.06 Instrument for the Payment of Money

     205209  

SECTION 11.07 Continuing Guaranty

     205210  

SECTION 11.08 General Limitation on Guarantee Obligations

     205210  

SECTION 11.09 Information

     206210  

SECTION 11.10 Release of Guarantors

     206210  

SECTION 11.11 Right of Contribution

     206211  

SECTION 11.12 Cross-Guaranty

     207211  

 

iv



--------------------------------------------------------------------------------

“Agreement” means this Credit Agreement, as the same may be amended,
supplemented or otherwise modified from time to time.

“All-In Yield” means, as to any Indebtedness, the yield thereof, whether in the
form of interest rate, margin, OID, upfront fees or Eurocurrency Rate or Base
Rate floor; provided that OID and upfront fees shall be equated to interest rate
assuming a 4-year life to maturity (or, if less, the stated life to maturity at
the time of its incurrence of the applicable Indebtedness); and provided,
further, that “All-In Yield” shall not include arrangement fees, structuring
fees, commitment fees, underwriting fees or other fees payable to any lead
arranger (or its affiliates) in connection with the commitment or syndication of
such Indebtedness.

“Amendment No. 1” means Amendment No. 1 to this Agreement, dated as of
August 18, 2016, among the Loan Parties, the Lenders party thereto and the
Administrative Agent.

“Amendment No. 3” means Amendment No. 3 to this Agreement, dated as of March 16,
2017, among the Loan Parties, the Lenders party thereto and the Administrative
Agent.

“Amendment No. 4” means Amendment No. 4 to this Agreement, dated as of April 19,
2018, among the Loan Parties, the Lenders party thereto and the Administrative
Agent.

“Amendment No. 5” means Amendment No. 5 to this Agreement, dated as of June 5,
2019, among the Loan Parties, the L/C Issuers, the Swing Line Lender, the
Lenders party thereto and the Administrative Agent.

“Amendment No. 6” means Amendment No. 6 to this Agreement, dated as of June 21,
2019, among the Loan Parties, the L/C Issuers, the Swing Line Lender, the
Lenders party thereto and the Administrative Agent.

“Amendment No. 1 Effective Date” means August 18, 2016.

“Amendment No. 2 Effective Date” means November 21, 2016.

“Amendment No. 3 Effective Date” means March 16, 2017.

“Amendment No. 4 Effective Date” means April 19, 2018.

“Amendment No. 5 Effective Date” means June 5, 2019.

“Amendment No. 6 Effective Date” means June 21, 2019.

“Applicable Discount” has the meaning set forth in Section 2.05(a)(v)(C)(2).

“Applicable ECF Percentage” means, for any fiscal year, (a) 50.0% if the
Consolidated First Lien Net Leverage Ratio as of the last day of such fiscal
year is greater than 4.60 to 1.00, (b) 25.0% if the Consolidated First Lien Net
Leverage Ratio as of the last day of such fiscal year is less than or equal to
4.60 to 1.00 and greater than 3.85 to 1.00 and (c) 0.0% if the Consolidated
First Lien Net Leverage Ratio as of the last day of such fiscal year is less
than or equal to 3.85 to 1.00.

“Applicable L/C Fronting Sublimit” means (x) with respect to each L/C Issuer on
the Amendment No. 5 Effective Date, the amount set forth opposite such L/C
Issuer’s name on Schedule Administrative Agent shall be under no obligation to
agree to act as the Auction Agent); provided, further, that neither the Borrower
nor any of its Affiliates may act as the Auction Agent.

 

3



--------------------------------------------------------------------------------

“Audited Financial Statements” means the audited consolidated balance sheets of
Holdings and its Subsidiaries as of each of December 31, 2012 and 2011 and
related consolidated statements of income, stockholders’ equity and cash flows
of Holdings and its Subsidiaries for the fiscal years ended December 31, 2012
and 2011.

“Australian Dollars” and “A$” mean lawful money of the Commonwealth of
Australia.

“Auto-Extension Letter of Credit” has the meaning set forth in
Section 2.03(b)(iii).

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

“Base Rate” means, for any day, a rate per annum equal to the greatest of
(a) the Federal Funds Rate in effect on such day plus 1/2 of 1%, (b) the Prime
Rate in effect for such day and (c) the Eurocurrency Rate for deposits in
Dollars for a one-month Interest Period plus 1.00%; provided that for the
avoidance of doubt, the Eurocurrency Rate for any day shall be LIBOR, at
approximately 11:00 a.m. (London time) two Business Days prior to such day for
deposits in Dollars with a term of one month commencing on such day. If the
Administrative Agent shall have determined (which determination shall be
conclusive absent manifest error) that it is unable to ascertain the Federal
Funds Rate for any reason, including the inability or failure of the
Administrative Agent to obtain sufficient quotations in accordance with the
terms of the definition thereof, the Base Rate shall be determined without
regard to clause (a) of the preceding sentence until the circumstances giving
rise to such inability no longer exist. Any change in the Base Rate due to a
change in the Prime Rate, the Federal Funds Rate or the Eurocurrency Rate shall
be effective on the effective date of such change in the Prime Rate, the Federal
Funds Rate or the Eurocurrency Rate, as the case may be.

“Base Rate Loan” means a Loan denominated in Dollars that bears interest based
on the Base Rate.

“Beneficial Ownership Certification” means a certification regarding beneficial
ownership as required by the Beneficial Ownership Regulation.

“Beneficial Ownership Regulation” means 31 C.F.R. § 1010.230.

“Benefit Plan” means any of (a) an “employee benefit plan” (as defined in ERISA)
that is subject to Title I of ERISA, (b) a “plan” as defined in and subject to
Section 4975 of the Code or (c) any Person whose assets include (for purposes of
ERISA Section 3(42) or otherwise for purposes of Title I of ERISA or
Section 4975 of the Code) the assets of any such “employee benefit plan” or
“plan”.

“BHC Act Affiliate” has the meaning set forth in Section 10.24.

 

6



--------------------------------------------------------------------------------

“Consolidated Total Net Leverage Ratio” means, with respect to any Test Period,
the ratio of (a) Consolidated Total Net Debt as of the last day of such Test
Period to (b) Consolidated EBITDA for such Test Period.

“Consolidated Working Capital” means, with respect to the Borrower and its
Restricted Subsidiaries on a consolidated basis at any date of determination,
Current Assets at such date of determination minus Current Liabilities at such
date of determination; provided that increases or decreases in Consolidated
Working Capital shall be calculated without regard to any changes in Current
Assets or Current Liabilities as a result of (a) any reclassification in
accordance with GAAP of assets or liabilities, as applicable, between current
and noncurrent or (b) the effects of purchase accounting.

“Contract Consideration” has the meaning set forth in the definition of “Excess
Cash Flow.”

“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.

“Control” has the meaning set forth in the definition of “Affiliate.”

“Covered Entity” has the meaning set forth in Section 10.24.

“Covered Party” has the meaning set forth in Section 10.24.

“Converted Restricted Subsidiary” has the meaning set forth in the definition of
“Consolidated EBITDA.”

“Converted Unrestricted Subsidiary” has the meaning set forth in the definition
of “Consolidated EBITDA.”

“Covenant Termination Event” has the meaning set forth in Article VII.

“Credit Agreement Refinancing Indebtedness” means (a) Permitted First Priority
Refinancing Debt, (b) Permitted Second Priority Refinancing Debt, (c) Permitted
Unsecured Refinancing Debt or (d) other Indebtedness incurred pursuant to a
Refinancing Amendment, in each case, issued, incurred or otherwise obtained
(including by means of the extension or renewal of existing Indebtedness) in
exchange for, or to extend, renew, replace, repurchase, retire or refinance, in
whole or part, existing Term Loans and Revolving Credit Loans (or Revolving
Credit Commitments), or any then-existing Credit Agreement Refinancing
Indebtedness (“Refinanced Debt”); provided that (i) subject to the Permitted
Earlier Maturity Indebtedness Exception, such Indebtedness has a maturity no
earlier, and, in the case of Refinancing Term Loans, a Weighted Average Life to
Maturity equal to or greater, than the Refinanced Debt, (ii) such Indebtedness
shall not have a greater principal amount than the principal amount of the
Refinanced Debt plus accrued interest, fees, premiums (if any) and penalties
thereon and reasonable fees and expenses associated with the refinancing,
(iii) the terms and conditions of such Indebtedness (except as otherwise
provided in clause (ii) above and with respect to pricing, premiums, fees, rate
floors and optional prepayment or redemption terms) are substantially identical
to, or (taken as a whole) are no more favorable to the lenders or holders
providing such Indebtedness, than those applicable to the of determination,
other than amounts related to current or deferred Taxes based on income or
profits (but excluding assets held for sale, loans (permitted) to third parties,
pension assets, deferred bank fees and derivative financial instruments).

 

23



--------------------------------------------------------------------------------

“Current Liabilities” means, with respect to the Borrower and the Restricted
Subsidiaries on a consolidated basis at any date of determination, all
liabilities of the Borrower and the Restricted Subsidiaries that would, in
accordance with GAAP, be classified on a consolidated balance sheet of Holdings
and its Restricted Subsidiaries as current liabilities at such date of
determination, other than (a) the current portion of any Indebtedness,
(b) accruals of Consolidated Interest Expense (excluding Consolidated Interest
Expense that is past due and unpaid), (c) accruals for current or deferred Taxes
based on income or profits, (d) accruals of any costs or expenses related to
restructuring reserves, and (e) any Revolving Credit Exposure or Revolving
Credit Loans.

“Debt Fund Affiliate” means any fund managed by, or under common management with
GSO Capital Partners LP, Blackstone Tactical Opportunities Fund L.P. or
Blackstone Real Estate Debt Strategies L.P. and (ii) any fund managed by GSO
Debt Funds Management LLC, Blackstone Debt Advisors L.P., Blackstone Distressed
Securities Advisors L.P., Blackstone Mezzanine Advisors L.P. or Blackstone
Mezzanine Advisors II L.P., and (iii) any other Affiliate of Holdings that is a
bona fide debt fund or an investment vehicle that is engaged in the making,
purchasing, holding or otherwise investing in commercial loans, bonds and
similar extensions of credit in the ordinary course.

“Debtor Relief Laws” means the Bankruptcy Code of the United States and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.

“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.

“Default Rate” means an interest rate equal to (a) the Base Rate plus (b) the
Applicable Rate, if any, applicable to Revolving Loans that are Base Rate Loans
plus (c) 2.0% per annum; provided that with respect to the overdue principal or
interest in respect of a Eurocurrency Rate Loan, the Default Rate shall be an
interest rate equal to the interest rate (including any Applicable Rate)
otherwise applicable to such Loan, plus 2.0% per annum, in each case to the
fullest extent permitted by applicable Laws.

“Default Right” has the meaning set forth in Section 10.24.

“Defaulting Lender” means any Lender whose acts or failure to act, whether
directly or indirectly, cause it to meet any part of the definition of “Lender
Default.”

“Designated Equity Contribution” has the meaning set forth in Section 8.05(a).

“Discount Prepayment Accepting Lender” has the meaning set forth in
Section 2.05(a)(v)(B)(2).

 

26



--------------------------------------------------------------------------------

compared to the Employee Matters Agreement as in effect immediately prior to
such amendment, supplement, waiver or modification.

“Engagement Letter” means that certain Second Amended and Restated Engagement
Letter dated October 24, 2013, among the Borrower, Deutsche Bank Securities
Inc., Merrill Lynch, Pierce, Fenner & Smith Incorporated, Goldman Sachs Lending
Partners LLC, Morgan Stanley Senior Funding, Inc., J.P. Morgan Securities LLC
and Wells Fargo Securities, LLC, as amended, supplemented, modified or restated
from time to time.

“Environment” means indoor air, ambient air, surface water, groundwater,
drinking water, land surface, subsurface strata and natural resources such as
wetlands, flora and fauna.

“Environmental Laws” means any applicable Law relating to pollution, protection
of the Environment and natural resources, pollutants, contaminants, or chemicals
or any toxic or otherwise hazardous substances, wastes or materials, or the
protection of human health and safety as it relates to any of the foregoing,
including any applicable provisions of CERCLA.

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of investigation and remediation,
fines, penalties or indemnities), of or relating to the Loan Parties or any of
their respective Subsidiaries directly or indirectly resulting from or based
upon (a) violation of, or liability under or relating to any Environmental Law,
(b) the generation, use, handling, transportation, storage, treatment or
disposal of any Hazardous Materials, (c) exposure to any Hazardous Materials,
(d) the actual or alleged presence, Release or threatened Release of any
Hazardous Materials or (e) any contract, agreement or other consensual
arrangement pursuant to which liability is assumed or imposed with respect to
any of the foregoing.

“Environmental Permit” means any permit, approval, identification number,
license or other authorization required under any Environmental Law.

“Equity Interests” means, with respect to any Person, all of the shares,
interests, rights, participations or other equivalents (however designated) of
capital stock of (or other ownership or profit interests or units in) such
Person and all of the warrants, options or other rights for the purchase,
acquisition or exchange from such Person of any of the foregoing (including
through convertible securities).

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and the rules and regulations promulgated thereunder.

“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with a Loan Party or any Restricted Subsidiary, is treated as a
single employer under Section 414(b) or (c) of the Code, or solely for purposes
of Section 302 of ERISA and Section 412 of the Code, is treated as a single
employer under Section 414 of the Code.

“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan; (b) a
withdrawal by a Loan Party, any Restricted Subsidiary or any ERISA Affiliate
from a Pension Plan subject to Section 4063 of ERISA during a plan year in which
it was a substantial employer (as defined in Section 4001(a)(2) of ERISA) or a
cessation of operations that is treated as such a withdrawal under
Section 4062(e) of ERISA; (c) a complete or partial withdrawal by a Loan Party,
any Restricted Subsidiary or any ERISA Affiliate from a Multiemployer Plan or a
notification or corporations” within the meaning of Section 957 of the Code,
(k) any Domestic Subsidiary that is a direct or indirect Subsidiary of a Foreign
Subsidiary and (l) any captive insurance subsidiaries (such Subsidiaries are
listed on Schedule 1.01D).

 

30



--------------------------------------------------------------------------------

“Excluded Swap Obligation” means, with respect to any Guarantor, (a) any Swap
Obligation if, and to the extent that, all or a portion of the Guaranty of such
Guarantor of, or the grant by such Guarantor of a security interest to secure,
such Swap Obligation (or any Guaranty thereof) is or becomes illegal under the
Commodity Exchange Act or any rule, regulation, or order of the Commodity
Futures Trading Commission (or the application or official interpretation of any
thereof) (i) by virtue of such Guarantor’s failure to constitute an “eligible
contract participant,” as defined in the Commodity Exchange Act and the
regulations thereunder (determined after giving effect to Section 11.12 and any
other applicable agreement for the benefit of such Guarantor and any and all
applicable guarantees of such Guarantor’s Swap Obligations by other Loan
Parties), at the time the guarantee of (or grant of such security interest by,
as applicable) such Guarantor becomes or would become effective with respect to
such Swap Obligation or (ii) in the case of a Swap Obligation that is subject to
a clearing requirement pursuant to section 2(h) of the Commodity Exchange Act,
because such Guarantor is a “financial entity,” as defined in section 2(h)(7)(C)
of the Commodity Exchange Act, at the time the guarantee of (or grant of such
security interest by, as applicable) such Guarantor becomes or would become
effective with respect to such Swap Obligation or (b) any other Swap Obligation
designated as an “Excluded Swap Obligation” of such Guarantor as specified in
any agreement between the relevant Loan Parties and the Approved Counterparty
applicable to such Swap Obligations. If a Swap Obligation arises under a master
agreement governing more than one Swap, such exclusion shall apply only to the
portion of such Swap Obligation that is attributable to the Swap for which such
guarantee or security interest is or becomes excluded in accordance with the
first sentence of this definition.

“Existing Credit Agreement” means this Agreement as of the Amendment No. 46
Effective Date prior to giving effect to Amendment No. 46.

“Existing Revolver Tranche” has the meaning set forth in Section 2.16(b).

“Existing Term Loan Tranche” has the meaning set forth in Section 2.16(a).

“Expiring Credit Commitment” has the meaning set forth in Section 2.04(g).

“Extended Revolving Credit Commitments” has the meaning set forth in
Section 2.16(b).

“Extended Term Loans” has the meaning set forth in Section 2.16(a).

“Extending Revolving Credit Lender” has the meaning set forth in
Section 2.16(c).

“Extending Term Lender” has the meaning set forth in Section 2.16(c).

“Extension” means the establishment of an Extension Series by amending a Loan
pursuant to Section 2.16 and the applicable Extension Amendment.

“Extension Amendment” has the meaning set forth in Section 2.16(d).

“Extension Election” has the meaning set forth in Section 2.16(c).

 

35



--------------------------------------------------------------------------------

“Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of Equity Interests or debt or other securities of another Person,
(b) a loan, advance or capital contribution to, Guarantee or assumption of
Indebtedness of, or purchase or other acquisition of any other debt or equity
participation or interest in, another Person, including any partnership or joint
venture interest in such other Person excluding, in the case of the Borrower and
its Restricted Subsidiaries, intercompany loans, advances, or Indebtedness
having a term not exceeding 364 days (inclusive of any roll-over or extensions
of terms) and made in the ordinary course of business consistent with past
practice) or (c) the purchase or other acquisition (in one transaction or a
series of transactions) of all or substantially all of the property and assets
or business of another Person or assets constituting a business unit, line of
business or division of such Person. For purposes of covenant compliance, the
amount of any Investment at any time shall be the amount actually invested
(measured at the time made), without adjustment for subsequent increases or
decreases in the value of such Investment.

“Investment Grade Rating” means a rating equal to or higher than Baa3 (or the
equivalent) by Moody’s and BBB- (or the equivalent) by S&P, or if the applicable
securities or loans are not then rated by Moody’s or S&P, an equivalent rating
by any other nationally recognized statistical rating agency.

“Investor Management Agreement” means an agreement among the Borrower and/or
Holdings (or any direct or indirect parent entity of Holdings) and Affiliates of
(or management entities associated with) one or more of the Investors, as in
effect from time to time and as the same may be amended, supplemented or
otherwise modified in a manner not materially adverse to the Lenders; provided
that, notwithstanding any provision to the contrary contained in Section 7.08 or
otherwise, any management, monitoring, consulting and advisory fees payable in
arrears by the Borrower and/or Holdings and its Subsidiaries shall not exceed
2.0% of Consolidated EBITDA for such fiscal year.

“Investors” means one or more investment funds, investment partnerships or
managed accounts controlled or managed by The Blackstone Group L.P. or one of
its Affiliates (other than any portfolio operating companies).

“IP Rights” has the meaning set forth in Section 5.17.

“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice, Inc. (or such later version thereof as may be in effect at the time of
issuance).

“Joint Bookrunners” means (i) Deutsche Bank Securities Inc., Merrill Lynch,
Pierce, Fenner & Smith Incorporated, J.P. Morgan Securities LLC, Morgan Stanley
Senior Funding, Inc. and Goldman Sachs Lending Partners LLC, in their respective
capacities as joint bookrunners under this Agreement and under Amendment No. 1,
(ii) Deutsche Bank Securities Inc., Merrill Lynch, Pierce, Fenner & Smith
Incorporated, J.P. Morgan Securities LLC, Barclays Bank PLC, Goldman Sachs
Lending Partners LLC, Morgan Stanley Senior Funding, Inc. and Wells Fargo Bank,
National Association, in their respective capacities as joint bookrunners under
Amendment No. 2, (iii) Deutsche Bank Securities Inc. and Goldman Sachs Lending
Partners LLC in their respective capacities as joint bookrunners under Amendment
No. 3, (iv) Deutsche Bank Securities Inc. and Goldman Sachs Lending Partners LLC
in their respective capacities as joint bookrunners under Amendment No. 4 and,
(v) Deutsche Bank Securities Inc., BofA Securities, Inc., JPMorgan Chase

 

44



--------------------------------------------------------------------------------

Bank, N.A., Wells Fargo Securities, LLC, Barclays Bank plc, Citibank, N.A.,
Goldman Sachs Lending Partners LLC and Morgan Stanley Senior Funding, Inc. in
their respective capacities as joint bookrunners under Amendment No. 5 and
(vi) Deutsche Bank Securities Inc. and Goldman Sachs Lending Partners LLC in
their respective capacities as joint bookrunners under Amendment No. 6.

“Junior Financing” has the meaning set forth in Section 7.13(a).

“Junior Financing Documentation” means any documentation governing any Junior
Financing.

“Junior Lien Intercreditor Agreement” means an intercreditor agreement
substantially in the form of Exhibit J-2 hereto (which agreement in such form or
with immaterial changes thereto the Collateral Agent is authorized to enter
into) between the Collateral Agent and one or more collateral agents or
representatives for the holders of Permitted Ratio Debt issued or incurred
pursuant to Sections 7.03 (q) or (s) that are intended to be secured on a basis
junior to the Obligations. Wherever in this Agreement, an Other Debt
Representative is required to become party to the Junior Lien Intercreditor
Agreement, if the related Indebtedness is the initial Indebtedness incurred by
the Borrower or any Restricted Subsidiary to be secured by a Lien on a basis
junior to the Liens securing the Obligations, then the Borrower, Holdings, the
Subsidiary Guarantors, the Administrative Agent and the Other Debt
Representative for such Indebtedness shall execute and deliver the Junior Lien
Intercreditor Agreement.

“Latest Maturity Date” means, at any date of determination, the latest Maturity
Date applicable to any Loan or Commitment hereunder at such time, including the
latest maturity date of any Refinancing Term Loan, any Refinancing Term
Commitment, any Extended Term Loan, any Extended Revolving Credit Commitment,
any Incremental Term Loans, any Incremental Revolving Credit Commitments or any
Other Revolving Credit Commitments, in each case as extended in accordance with
this Agreement from time to time.

“Laws” means, collectively, all international, foreign, federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents, orders, decrees, injunctions or
authorities, including the interpretation or administration thereof by any
Governmental Authority charged with the enforcement, interpretation or
administration thereof, and all applicable administrative orders, directed
duties, requests, licenses, authorizations and permits of, and agreements with,
any Governmental Authority.

“L/C Advance” means, with respect to each Revolving Credit Lender, such Lender’s
funding of its participation in any L/C Borrowing in accordance with its Pro
Rata Share or other applicable share provided for under this Agreement. All L/C
Advances shall be denominated in Dollars.

“L/C Borrowing” means an extension of credit resulting from a drawing under any
Letter of Credit which has not been reimbursed on the applicable Honor Date or
refinanced as a Revolving Credit Borrowing. All L/C Borrowings shall be
denominated in Dollars.

“L/C Credit Extension” means, with respect to any Letter of Credit, the issuance
thereof or extension of the expiry date thereof, or the renewal or increase of
the amount thereof.

 

45



--------------------------------------------------------------------------------

“L/C Disbursement” means any payment made by an L/C Issuer pursuant to a Letter
of Credit.

“L/C Issuer” means Deutsche Bank AG New York Branch, any other Revolving Credit
Lender listed on Schedule 1.01A as an L/C Issuer and any other Lender that
becomes an L/C Issuer in accordance with Sections 2.03(k) or 10.07(k), in each
case, in its capacity as an issuer of Letters of Credit hereunder, or any
successor issuer of Letters of Credit hereunder. If there is more than one L/C
Issuer at any given time, the term L/C Issuer shall refer to the relevant L/C
Issuers.

“L/C Obligations” means, as at any date of determination, the aggregate amount
available to be drawn under all outstanding Letters of Credit plus the aggregate
of all Unreimbursed Amounts, including all L/C Borrowings. For purposes of
computing the amount available to be drawn under any Letter of Credit, the
amount of such Letter of Credit shall be determined in accordance with
Section 2.03(l). For all purposes of this Agreement, if on any date of
determination a Letter of Credit has expired by its terms but any amount may
still be drawn thereunder by reason of the operation of Rule 3.14 of the ISP,
such Letter of Credit shall be deemed to be “outstanding” in the amount so
remaining available to be drawn.

“Lead Arrangers” means (i) Deutsche Bank Securities Inc., Merrill Lynch, Pierce,
Fenner & Smith Incorporated, J.P. Morgan Securities LLC, Morgan Stanley Senior
Funding, Inc. and Goldman Sachs Lending Partners LLC, in their respective
capacities as joint lead arrangers under this Agreement and under Amendment
No. 1, (ii) Deutsche Bank Securities Inc., Merrill Lynch, Pierce, Fenner & Smith
Incorporated, J.P. Morgan Securities LLC, Barclays Bank PLC, Goldman Sachs
Lending Partners LLC, Morgan Stanley Senior Funding, Inc. and Wells Fargo Bank,
National Association, in their respective capacities as joint lead arrangers
under Amendment No. 2, (iii) Deutsche Bank Securities Inc. and Goldman Sachs
Lending Partners LLC in their respective capacities as joint lead arrangers
under Amendment No. 3, (iv) Deutsche Bank Securities Inc. and Goldman Sachs
Lending Partners LLC in their respective capacities as joint lead arrangers
under Amendment No. 4 and, (v) Deutsche Bank Securities Inc., BofA Securities,
Inc., JPMorgan Chase Bank, N.A., Wells Fargo Securities, LLC, Barclays Bank plc,
Citibank, N.A., Goldman Sachs Lending Partners LLC and Morgan Stanley Senior
Funding, Inc. in their respective capacities as joint lead arrangers under
Amendment No. 5 and (vi) Deutsche Bank Securities Inc. and Goldman Sachs Lending
Partners LLC in their respective capacities as joint lead arrangers under
Amendment No. 6.

“Lender” has the meaning set forth in the introductory paragraph to this
Agreement and, as the context requires, includes an L/C Issuer and the Swing
Line Lender, and their respective successors and assigns as permitted hereunder,
each of which is referred to herein as a “Lender.”

“Lender Default” means (i) the refusal (which may be given verbally or in
writing and has not been retracted) or failure of any Lender to make available
its portion of any incurrence of revolving loans or reimbursement obligations
required to be made by it, which refusal or failure is not cured within two
Business Days after the date of such refusal or failure; (ii) the failure of any
Lender to pay over to the Administrative Agent, any L/C Issuer or any other
Lender any other amount required to be paid by it hereunder within two business
days of the date when due, unless subject to a good faith dispute; (iii) a
Lender has notified the Borrower or the Administrative Agent that it does not
intend to comply with its funding obligations, or has made a public statement to
that effect with respect to its funding obligations, under the Revolving Credit
Facility or under other agreements generally in which it commits to extend
credit; (iv) a Lender has failed, within three

 

46



--------------------------------------------------------------------------------

and remedies available to the Lenders or any Agent under any Loan Document.

“Material Real Property” means any fee owned real property located in the United
States that is owned by any Loan Party where the greater of (x) the cost and
(y) the net book value for such real property is in excess of $25,000,000 (at
the Closing Date or, with respect to real property acquired after the Closing
Date, at the time of acquisition, in each case, as reasonably estimated by the
Borrower in good faith, but excluding for the avoidance of doubt any real
property owned in connection with the timeshare business of the Borrower and its
Restricted Subsidiaries).

“Maturity Date” means (i) with respect to the Series B-2 Term Loans, October 25,
2023 the date that is seven years after the Amendment No. 6 Effective Date,
(ii) with respect to the Revolving Credit Commitments, the date that is five
years after the Amendment No. 5 Effective Date, (iii) with respect to any
tranche of Extended Term Loans or Extended Revolving Credit Commitments, the
final maturity date applicable thereto as specified in the applicable Extension
Request accepted by the respective Lender or Lenders, (iv) with respect to any
Refinancing Term Loans or Other Revolving Credit Commitments, the final maturity
date applicable thereto as specified in the applicable Refinancing Amendment and
(v) with respect to any Incremental Term Loans or Incremental Revolving Credit
Commitments, the final maturity date applicable thereto as specified in the
applicable Incremental Amendment; provided, in each case, that if such date is
not a Business Day, then the applicable Maturity Date shall be the next
succeeding Business Day.

“Maximum Rate” has the meaning set forth in Section 10.10.

“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.

“Mortgage Policies” has the meaning set forth in the definition of “Collateral
and Guarantee Requirement.”

“Mortgaged Property” has the meaning set forth in the definition of “Collateral
and Guarantee Requirement.”

“Mortgages” means collectively, the deeds of trust, trust deeds, deeds to secure
debt, hypothecs and mortgages made by the Loan Parties in favor or for the
benefit of the Collateral Agent on behalf of the Secured Parties creating and
evidencing a Lien on a Mortgaged Property in form and substance reasonably
satisfactory to the Collateral Agent with such terms and provisions as may be
required by the applicable Laws of the relevant jurisdiction, and any other
mortgages executed and delivered pursuant to Sections 6.11 and 6.13, in each
case, as the same may from time to time be amended, restated, supplemented, or
otherwise modified.

“Multiemployer Plan” means any employee benefit plan of the type described in
Sections 3(37) or 4001(a)(3) of ERISA, to which the Borrower, any Restricted
Subsidiary or any ERISA Affiliate makes or is obligated to make contributions,
or during the preceding six years, has made or been obligated to make
contributions.

“Net Proceeds” means:

(a) 100% of the aggregate cash proceeds received by the Borrower or any of the
Restricted Subsidiaries in respect of any Disposition or Casualty Event, net of
the direct costs relating to such Disposition or Casualty Event, including
legal, accounting and investment

 

49



--------------------------------------------------------------------------------

Acquisition Period or such costs are incurred during such Post-Acquisition
Period, as applicable, for purposes of projecting such pro forma increase or
decrease to such Acquired EBITDA or such Consolidated EBITDA, as the case may
be, it may be assumed that such cost savings will be realizable during the
entirety of such Test Period, or such additional costs, as applicable, will be
incurred during the entirety of such Test Period; provided, further, that any
such pro forma increase or decrease to such Acquired EBITDA or such Consolidated
EBITDA, as the case may be, shall be without duplication for cost savings or
additional costs already included in such Acquired EBITDA or such Consolidated
EBITDA, as the case may be, for such Test Period.

“Pro Forma Basis”, “Pro Forma Compliance” and “Pro Forma Effect” mean, with
respect to compliance with any test hereunder, that (A) to the extent
applicable, the Pro Forma Adjustment shall have been made and (B) all Specified
Transactions and the following transactions in connection therewith shall be
deemed to have occurred as of the first day of the applicable period of
measurement in such test: (a) income statement items (whether positive or
negative) attributable to the property or Person subject to such Specified
Transaction, (i) in the case of a Disposition of all or substantially all Equity
Interests in any Subsidiary of the Borrower or any division, product line, or
facility used for operations of the Borrower or any of its Subsidiaries, shall
be excluded, and (ii) in the case of a Permitted Acquisition or Investment
described in the definition of “Specified Transaction”, shall be included,
(b) any retirement of Indebtedness, and (c) any Indebtedness incurred or assumed
by the Borrower or any of the Restricted Subsidiaries in connection therewith
and if such Indebtedness has a floating or formula rate, shall have an implied
rate of interest for the applicable period for purposes of this definition
determined by utilizing the rate which is or would be in effect with respect to
such Indebtedness as at the relevant date of determination; provided that,
without limiting the application of the Pro Forma Adjustment pursuant to
(A) above, the foregoing pro forma adjustments may be applied to any such test
solely to the extent that such adjustments are consistent with the definition of
Consolidated EBITDA and give effect to events (including operating expense
reductions) that are (as determined by the Borrower in good faith)
(i) (x) directly attributable to such transaction, (y) expected to have a
continuing impact on the Borrower and the Restricted Subsidiaries and
(z) factually supportable or (ii) otherwise consistent with the definition of
Pro Forma Adjustment; provided, further, that when calculating the Consolidated
First Lien Net Leverage Ratio for purposes of (i) the definition of “Applicable
Rate”, (ii) the Applicable ECF Percentage and (iii) determining actual
compliance (and not Pro Forma Compliance or compliance on a Pro Forma Basis)
with Section 7.11, the events that occurred subsequent to the end of the
applicable Test Period shall not be given pro forma effect.

“Pro Rata Share” means, with respect to each Lender, at any time a fraction
(expressed as a percentage, carried out to the ninth decimal place), the
numerator of which is the amount of the Commitments and, if applicable and
without duplication, Term Loans of such Lender under the applicable Facility or
Facilities at such time and the denominator of which is the amount of the
Aggregate Commitments under the applicable Facility or Facilities and, if
applicable and without duplication, Term Loans under the applicable Facility or
Facilities at such time; provided that, in the case of the Revolving Credit
Facility, if such Commitments have been terminated, then the Pro Rata Share of
each Lender shall be determined based on the Pro Rata Share of such Lender
immediately prior to such termination and after giving effect to any subsequent
assignments made pursuant to the terms hereof.

“PTE” means a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.

 

58



--------------------------------------------------------------------------------

“Public Lender” has the meaning set forth in Section 6.02.

“QFC” has the meaning set forth in Section 10.24.

“QFC Credit Support” has the meaning set forth in Section 10.24.

“Qualified ECP Guarantor” means, in respect of any Swap Obligation, each
Guarantor that, at the time the relevant Guaranty (or grant of the relevant
security interest, as applicable) becomes or would become effective with respect
to such Swap Obligation, has total assets exceeding $10,000,000 or otherwise
constitutes an “eligible contract participant” under the Commodity Exchange Act
and which may cause another person to qualify as an “eligible contract
participant” with respect to such Swap Obligation at such time by entering into
an agreement pursuant to the Commodity Exchange Act.

“Qualified Equity Interests” means any Equity Interests that are not
Disqualified Equity Interests.

“Qualified IPO” means the issuance by Holdings or any direct or indirect parent
of Holdings of its common Equity Interests in an underwritten primary public
offering (other than a public offering pursuant to a registration statement on
Form S-8) pursuant to an effective registration statement filed with the U.S.
Securities and Exchange Commission in accordance with the Securities Act
(whether alone or in connection with a secondary public offering).

“Qualified Proceeds” means the fair market value of assets that are used or
useful in, or Equity Interests of any Person engaged in, a Similar Business.

“Qualified Securitization Financing” means (a) any timeshare loan backed notes
(such as Hilton Grand Vacations Trust 2013-A) and similar facilities, (b) any
revolving non-recourse timeshare notes credit facility (such as the receivables
loan agreement, dated May 9, 2013, among Hilton Grand Vacations Trust I LLC,
Wells Fargo Bank, National Association, as paying agent, a commercial paper
conduit lender, Deutsche Bank AG New York Branch and Bank of America, N.A., as
committed lenders and Deutsche Bank AG New York Branch, as administrative agent)
and similar facilities and (c) any other Securitization Financing of a
Securitization Subsidiary that meets the following conditions: (x) the board of
directors of the Borrower shall have determined in good faith that such
Qualified Securitization Financing (including financing terms, covenants,
termination events and other provisions) is in the aggregate economically fair
and reasonable to the Borrower and the Securitization Subsidiary and (y) all
sales and/or contributions of Securitization Assets and related assets to the
Securitization Subsidiary are made at fair market value (as determined in good
faith by the Borrower). The grant of a security interest in any Securitization
Assets of the Borrower or any of its Restricted Subsidiaries (other than a
Securitization Subsidiary) to secure Indebtedness under this Agreement prior to
engaging in any Securitization Financing shall not be deemed a Qualified
Securitization Financing.

“Qualifying Lender” has the meaning set forth in Section 2.05(a)(v)(D)(3).

“Rating Agencies” means Moody’s and S&P.

“Rating Categories” means:

 

59



--------------------------------------------------------------------------------

“Security Agreement” means the Security Agreement substantially in the form of
Exhibit G, dated as of the Closing Date, among Holdings, the Borrower, certain
subsidiaries of the Borrower and the Collateral Agent.

“Security Agreement Supplement” has the meaning set forth in the Security
Agreement.

“Senior Notes Documents” means the Senior Notes Indenture and the other
transaction documents referred to therein (including the related guarantee, the
notes, the notes purchase agreement and the registration rights agreements).

“Senior Notes Indenture” means the Indenture for the 5 5/8% Senior Notes, dated
as of October 4, 2013, among Hilton Worldwide Finance LLC and Hilton Worldwide
Finance Corp. as the issuers, the guarantors listed therein and Wilmington
Trust, National Association, as trustee, as amended or supplemented from time to
time.

“Series B-2 Term Commitment” means, as to each Term Lender, its obligation to
make a Series B-2 Term Loan to the Borrower pursuant to Section 2.01(a), in an
aggregate principal amount not to exceed the amount set forth opposite such Term
Lender’s name in Schedule 1.01A under the caption “Series B-2 Term Commitment”
or in the Assignment and Assumption pursuant to which such Term Lender becomes a
party hereto, as applicable, as such amount may be adjusted from time to time in
accordance with this Agreement (including Section 2.14).

“Series B-2 Term Lender” means, at any time, any Lender that has a Series B-2
Term Commitment or a Series B-2 Term Loan at such time.

“Series B-2 Term Loans” means a Series B-2 Term Loan (as defined in and made
pursuant to Section 2.01(a) of the Existing Credit Agreement) that has been
amended by Amendment No. 46.

“Similar Business” means (1) any business conducted or proposed to be conducted
by the Borrower or any of its Restricted Subsidiaries on the Closing Date, and
any reasonable extension thereof, or (2) any business or other activities that
are reasonably similar, ancillary, incidental, complementary or related to, or a
reasonable extension, development or expansion of, the businesses in which the
Borrower and its Restricted Subsidiaries are engaged or propose to be engaged on
the Closing Date.

“Sold Entity or Business” has the meaning set forth in the definition of the
term “Consolidated EBITDA.”

“Solicited Discount Proration” has the meaning set forth in
Section 2.05(a)(v)(D)(3).

“Solicited Discounted Prepayment Amount” has the meaning set forth in
Section 2.05(a)(v)(D)(1).

“Solicited Discounted Prepayment Notice” means a written notice of the Borrower
of Solicited Discounted Prepayment Offers made pursuant to Section 2.05(a)(v)(D)
substantially in the form of Exhibit M-6.

 

65



--------------------------------------------------------------------------------

a “Subsidiary” for any purpose under this Agreement, regardless of whether such
entity is consolidated on Holdings’ or any Restricted Subsidiary’s financial
statements.

“Subsidiary Guarantor” means any Guarantor other than Holdings. “Successor
Company” has the meaning set forth in Section 7.04(d).

“Supplemental Agent” has the meaning set forth in Section 9.14(a) and
“Supplemental Agents” shall have the corresponding meaning.

“Supported QFC” has the meaning set forth in Section 10.24.

“Swap” means, any agreement, contract, or transaction that constitutes a “swap”
within the meaning of Section 1a(47) of the Commodity Exchange Act.

“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement.

“Swap Obligation” means, with respect to any Person, any obligation to pay or
perform under any Swap.

“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as determined based upon one or
more mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include a Lender or any Affiliate of a
Lender).

“Swing Line Borrowing” means a borrowing of a Swing Line Loan pursuant to
Section 2.04.

“Swing Line Facility” means the swing line loan facility made available by the
Swing Line Lenders pursuant to Section 2.04.

 

68



--------------------------------------------------------------------------------

an Unrestricted Subsidiary pursuant to Section 6.14 subsequent to the Closing
Date and (iii) any Subsidiary of an Unrestricted Subsidiary.

“USA PATRIOT Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001,
Public Law 10756, as amended or modified from time to time.

“U.S. Special Resolution Regimes” has the meaning set forth in Section 10.24.

“Weighted Average Life to Maturity” means, when applied to any Indebtedness at
any date, the number of years obtained by dividing: (i) the sum of the products
obtained by multiplying (a) the amount of each then remaining installment,
sinking fund, serial maturity or other required payments of principal, including
payment at final maturity, in respect thereof, by (b) the number of years
(calculated to the nearest one-twelfth) that will elapse between such date and
the making of such payment; by (ii) the then outstanding principal amount of
such Indebtedness.

“wholly owned” means, with respect to a Subsidiary of a Person, a Subsidiary of
such Person all of the outstanding Equity Interests of which (other than
(x) director’s qualifying shares and (y) shares issued to foreign nationals to
the extent required by applicable Law) are owned by such Person and/or by one or
more wholly owned Subsidiaries of such Person.

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

“Yen” and “¥” mean lawful money of Japan.

“Yield Differential” has the meaning set forth in Section 2.14(e)(iii).

SECTION 1.02 Other Interpretive Provisions.

With reference to this Agreement and each other Loan Document, unless otherwise
specified herein or in such other Loan Document:

(a) The meanings of defined terms are equally applicable to the singular and
plural forms of the defined terms.

(b) The words “herein,” “hereto,” “hereof” and “hereunder” and words of similar
import when used in any Loan Document shall refer to such Loan Document as a
whole and not to any particular provision thereof.

(c) Article, Section, Exhibit and Schedule references are to the Loan Document
in which such reference appears.

(d) The term “including” is by way of example and not limitation.

 

72



--------------------------------------------------------------------------------

SECTION 1.07 Timing of Payment or Performance.

When the payment of any obligation or the performance of any covenant, duty or
obligation is stated to be due or performance required on a day which is not a
Business Day, the date of such payment (other than as described in the
definition of Interest Period) or performance shall extend to the immediately
succeeding Business Day.

SECTION 1.08 Cumulative Credit Transactions.

If more than one action occurs on any given date the permissibility of the
taking of which is determined hereunder by reference to the amount of the
Cumulative Credit immediately prior to the taking of such action, the
permissibility of the taking of each such action shall be determined
independently and in no event may any two or more such actions be treated as
occurring simultaneously.

SECTION 1.09 Divisions.

For all purposes under the Loan Documents, in connection with any division or
plan of division under Delaware law (or any comparable event under a different
jurisdiction’s laws): (a) if any asset, right, obligation or liability of any
Person becomes the asset, right, obligation or liability of a different Person,
then it shall be deemed to have been transferred from the original Person to the
subsequent Person, (b) if any new Person comes into existence, such new Person
shall be deemed to have been organized on the first date of its existence by the
holders of its Equity Interests at such time and (c) such action shall be deemed
to be permitted, in each case, if after giving effect to the preceding clauses
(a) and (b), such action would otherwise be permitted under Section 7.04 and
Section 7.05 hereunder.

ARTICLE II

The Commitments and Credit Extensions

SECTION 2.01 The Loans.

(a) The Term Borrowings. Subject to the terms and conditions set forth herein
and in Amendment No. 46, each Series B-2 Term Lender (as defined in the Existing
Credit Agreement) consenting to Amendment No. 4 has severally agreed to continue
its existing Series B 2 Term Loans (as defined in the Existing Credit Agreement)
as Series B 2agrees to make Series B-2 Term Loans (as defined herein, after
giving effect to Amendment No. 46 and the Cashless Roll (as defined in Amendment
No. 6)) in an aggregate principal amount equal to its Amended Series B-2 Term
Commitment (as defined in Amendment No. 4) on the Amendment No. 46 Effective
Date. Amounts borrowed under this Section 2.01(a) and repaid or prepaid may not
be reborrowed. Term Loans may be Base Rate Loans or Eurocurrency Rate Loans, as
further provided herein.

(b) The Revolving Credit Borrowings. Subject to the terms and conditions set
forth herein each Revolving Credit Lender severally agrees to make revolving
credit loans denominated in an Approved Currency to the Borrower from its
applicable Lending Office (each such loan, a “Revolving Credit Loan”) from time
to time as elected by the Borrower pursuant to Section 2.02, on any Business Day
during the period from the Closing Date until the Maturity Date with respect to

 

74



--------------------------------------------------------------------------------

and such payment shall be paid to the Appropriate Lenders in accordance with
their respective Pro Rata Shares or other applicable share as provided for under
this Agreement.

(ii) The Borrower may, upon, subject to clause (iii) below, written notice to
the Swing Line Lender (with a copy to the Administrative Agent), at any time or
from time to time, voluntarily prepay Swing Line Loans in whole or in part
without premium or penalty; provided that (1) such notice must be received by
the Swing Line Lender and the Administrative Agent not later than 1:00 p.m. noon
New York City time on the date of the prepayment, and (2) any such prepayment
shall be in a minimum Principal Amount of $500,000 or a whole multiple of
$100,000 in excess thereof or, if less, the entire principal amount thereof then
outstanding. Each such notice shall specify the date and amount of such
prepayment. If such notice is given by the Borrower, the Borrower shall make
such prepayment and the payment amount specified in such notice shall be due and
payable on the date specified therein.

(iii) Notwithstanding anything to the contrary contained in this Agreement,
subject to the payment of any amounts owing pursuant to Section 3.05, the
Borrower may rescind any notice of prepayment under Sections 2.05(a)(i) or
2.05(a)(ii) if such prepayment would have resulted from a refinancing of all or
a portion of the applicable Facility, which refinancing shall not be consummated
or shall otherwise be delayed. Each prepayment of any Class of Term Loans
pursuant to this Section 2.05(a) shall be applied in an order of priority toto
reduce the subsequent scheduled repayments thereof required pursuant to Section
2.07(a) as directed by the Borrower and, absent such direction, shall be applied
in direct order of maturity to repayments thereof required pursuant to
Section 2.07(a).

(iv) In the event that, on or prior to the six-month anniversary of the
Amendment No. 46 Effective Date, the Borrower (x) prepays, refinances,
substitutes or replaces any Series B-2 Term Loans pursuant to a Repricing
Transaction (including, for avoidance of doubt, any prepayment made pursuant to
Section 2.05(b)(iv) that constitutes a Repricing Transaction), or (y) effects
any amendment, amendment and restatement or other modification of this Agreement
resulting in a Repricing Transaction, the Borrower shall pay to the
Administrative Agent, for the ratable account of each of the applicable Term
Lenders, (I) in the case of clause (x), a prepayment premium of 1.00% of the
aggregate principal amount of the Series B-2 Term Loans so prepaid, refinanced,
substituted or replaced and (II) in the case of clause (y), a fee equal to 1.00%
of the aggregate principal amount of the Series B-2 Term Loans outstanding
immediately prior to such amendment. If, on or prior to the six-month
anniversary of the Amendment No. 46 Effective Date, any Term Lender in respect
of any Series B-2 Term Loans that is a Non-Consenting Lender and is replaced
pursuant to Section 3.07(a) in connection with any amendment, amendment and
restatement or other modification of this Agreement resulting in a Repricing
Transaction, such Term Lender (and not any Person who replaces such Term Lender
pursuant to Section 3.07(a)) shall receive its pro rata portion (as determined
immediately prior to it being so replaced) of the prepayment premium or fee
described in the preceding sentence. Such amounts shall be due and payable on
the date of effectiveness of such Repricing Transaction.

(v) Notwithstanding anything in any Loan Document to the contrary, so long as no
Default or Event of Default has occurred and is continuing and no proceeds of
Revolving Credit Borrowings are applied to fund any such repayment, any Company
Party may prepay the outstanding Term Loans (which shall, for the avoidance of
doubt, be automatically and

 

91



--------------------------------------------------------------------------------

otherwise have been required to be applied to reinvestments or prepayments
pursuant to Section 2.05(b) or any such Excess Cash Flow would have been
required to be applied to prepayments pursuant to Section 2.05(b), the Borrower
applies an amount equal to such Net Proceeds or Excess Cash Flow to such
reinvestments or prepayments, as applicable, as if such Net Proceeds or Excess
Cash Flow had been received by the Borrower rather than such Foreign Subsidiary,
less the amount of additional taxes that would have been payable or reserved
against if such Net Proceeds or Excess Cash Flow had been repatriated (or, if
less, the Net Proceeds or Excess Cash Flow that would be calculated if received
by such Foreign Subsidiary).

SECTION 2.06 Termination or Reduction of Commitments.

(a) Optional. The Borrower may, upon written notice to the Administrative Agent,
terminate the unused Commitments of any Class, or from time to time permanently
reduce the unused Commitments of any Class, in each case without premium or
penalty; provided that (i) any such notice shall be received by the
Administrative Agent three Business Days prior to the date of termination or
reduction, (ii) any such partial reduction shall be in a minimum aggregate
amount of $5,000,000, or any whole multiple of $1,000,000, in excess thereof or,
if less, the entire amount thereof and (iii) if, after giving effect to any
reduction of the Commitments, the Letter of Credit Sublimit or the Swing Line
Sublimit exceeds the amount of the Revolving Credit Facility, such sublimit
shall be automatically reduced by the amount of such excess. The amount of any
such Commitment reduction shall not otherwise be applied to the Letter of Credit
Sublimit or the Swing Line Sublimit unless otherwise specified by the Borrower.
Notwithstanding the foregoing, the Borrower may rescind or postpone any notice
of termination of the Commitments if such termination would have resulted from a
refinancing of all of the applicable Facility, which refinancing shall not be
consummated or otherwise shall be delayed.

(b) Mandatory. The Series B-2 Term Commitment of each Term Lender of each Class
shall be automatically and permanently reduced to $0 upon the conversions or
deemed conversions of Term Loans of such Class as set forth in Section 2.01(a).
The Revolving Credit Commitment of each Class shall automatically and
permanently terminate on the Maturity Date with respect to such Class of
Revolving Credit Commitments.

(c) Application of Commitment Reductions; Payment of Fees. The Administrative
Agent will promptly notify the Appropriate Lenders of any termination or
reduction of unused portions of the Letter of Credit Sublimit or the Swing Line
Sublimit or the unused Commitments of any Class of each Lender of such Class
shall be reduced by such Lender’s Pro Rata Share of the amount by which such
Commitments are reduced (other than the termination of the Commitment of any
Lender as provided in Section 3.07). All commitment fees accrued until the
effective date of any termination of the Aggregate Commitments shall be paid on
the effective date of such termination.

SECTION 2.07 Repayment of Loans.

(a) Term Loans. The Borrower shall repay to the Administrative Agent for the
ratable account of the Term Lenders, (i) with respect to Series B-2 Term Loans,
on the last Business Day of each March, June, September and December, commencing
with June 30, 20182019, an aggregate principal amount equal to 0.25% of the
aggregate principal amount of all Series B-2 Term Loans outstanding on the
Amendment No. 46 Effective Date (which payments shall be reduced as a result

 

102



--------------------------------------------------------------------------------

SECTION 3.03 Inability to Determine Rates.

(a) If the Required Lenders determine that for any reason adequate and
reasonable means do not exist for determining the applicable Eurocurrency Rate
for any requested Interest Period with respect to a proposed Eurocurrency Rate
Loan in a given Approved Currency, or that the Eurocurrency Rate for any
requested Interest Period with respect to a proposed Eurocurrency Rate Loan in
such Approved Currency does not adequately and fairly reflect the cost to such
Lenders of funding such Loan, or that deposits in the applicable Approved
Currency in which such proposed Eurocurrency Rate Loan is to be denominated are
not being offered to banks in the applicable offshore interbank market for the
applicable amount and the Interest Period of such Eurocurrency Rate Loan in the
applicable Approved Currency, the Administrative Agent will promptly so notify
the Borrower and each Lender. Thereafter, the obligation of the Lenders to make
or maintain Eurocurrency Rate Loans in the affected Approved Currency shall be
suspended until the Administrative Agent (upon the instruction of the Required
Lenders) revokes such notice. Upon receipt of such notice, the Borrower may
revoke any pending request for a Borrowing of, conversion to or continuation of
Eurocurrency Rate Loans denominated in the affected Approved Currency or,
failing that, will be deemed to have converted such request, if applicable, into
a request for a Borrowing of Base Rate Loan in the amount specified therein.

(b) If prior to the commencement of any Interest Period for a Eurocurrency Rate
Loan the Borrower and the Administrative Agent reasonably determine in good
faith that adequate and reasonable means do not exist for ascertaining the
Eurocurrency Rate or LIBOR, as applicable, for such Interest Period and that
(i) such circumstances are unlikely to be temporary or (ii) such circumstances
have not arisen but the supervisor for the administrator of LIBOR or a
Governmental Authority having jurisdiction over the Administrative Agent has
made a public statement identifying a specific date after which LIBOR shall no
longer be used for determining interest rates for loans, then the Administrative
Agent and the Borrower shall endeavor to establish an alternate rate of interest
to LIBOR that gives due consideration to the then prevailing market convention
for determining a rate of interest for syndicated loans in the United States at
such time, and shall enter into an amendment to this Agreement to reflect such
alternate rate of interest and such other related changes to this Agreement as
may be applicable which shall include a method for determining adjustments to
such alternate rate of interest and this Agreement to not increase or decrease
pricing in effect for the Interest Period on the Business Day immediately
preceding the Business Day on which such alternate rate is selected pursuant to
this provision (but for the avoidance of doubt, such related changes shall not
include a reduction of the Applicable Rate). Notwithstanding anything to the
contrary in Section 10.01, such amendment shall become effective without any
further action or consent of any other party to this Agreement so long as the
Administrative Agent shall not have received, within five Business Days of the
date that such amendment is provided to the Lenders, a written notice from the
Required Lenders of each Class stating that such Required Lenders object to such
amendment. Until an alternate rate of interest shall be determined in accordance
with this clause (b), (x) any Committed Loan Notice that requests the conversion
of any Borrowing to, or continuation of any Borrowing as, a Eurocurrency Rate
Loan shall be ineffective and (y) if any Committed Loan Notice requests a
Eurocurrency Rate Loan, such Borrowing shall be made as a Base Rate Loan;
provided that, if such alternate rate of interest shall be less than zero, such
rate shall be deemed to be zero for the purposes of this Agreement.

SECTION 3.04 Increased Cost and Reduced Return; Capital Adequacy; Reserves on
Eurocurrency Rate Loans.

 

124



--------------------------------------------------------------------------------

Agent deems that by reason of any present or future Law of any jurisdiction it
may not exercise any of the rights, powers or remedies granted herein or in any
of the other Loan Documents or take any other action which may be desirable or
necessary in connection therewith, the Administrative Agent and the Collateral
Agent are hereby authorized to appoint an additional individual or institution
selected by the Administrative Agent or the Collateral Agent in its sole
discretion as a separate trustee, co-trustee, administrative agent, collateral
agent, administrative sub-agent or administrative co-agent (any such additional
individual or institution being referred to herein individually as a
“Supplemental Agent” and collectively as “Supplemental Agents”).

(b) In the event that the Collateral Agent appoints a Supplemental Agent with
respect to any Collateral, (i) each and every right, power, privilege or duty
expressed or intended by this Agreement or any of the other Loan Documents to be
exercised by or vested in or conveyed to the Collateral Agent with respect to
such Collateral shall be exercisable by and vest in such Supplemental Agent to
the extent, and only to the extent, necessary to enable such Supplemental Agent
to exercise such rights, powers and privileges with respect to such Collateral
and to perform such duties with respect to such Collateral, and every covenant
and obligation contained in the Loan Documents and necessary to the exercise or
performance thereof by such Supplemental Agent shall run to and be enforceable
by either the Collateral Agent or such Supplemental Agent, and (ii) the
provisions of this Article IX and of Sections 10.04 and 10.05 that refer to the
Administrative Agent shall inure to the benefit of such Supplemental Agent and
all references therein to the Collateral Agent shall be deemed to be references
to the Collateral Agent and/or such Supplemental Agent, as the context may
require.

Should any instrument in writing from any Loan Party be required by any
Supplemental Agent so appointed by the Administrative Agent or the Collateral
Agent for more fully and certainly vesting in and confirming to him or it such
rights, powers, privileges and duties, such Loan Party shall execute,
acknowledge and deliver any and all such instruments promptly upon request by
the Administrative Agent or the Collateral Agent. In case any Supplemental
Agent, or a successor thereto, shall die, become incapable of acting, resign or
be removed, all the rights, powers, privileges and duties of such Supplemental
Agent, to the extent permitted by Law, shall vest in and be exercised by the
Administrative Agent until the appointment of a new Supplemental Agent.

SECTION 9.15 Certain ERISA Matters.

(a) Each Lender (x) represents and warrants, as of the date such Person became a
Lender party hereto, to, and (y) covenants, from the date such Person became a
Lender party hereto to the date such Person ceases being a Lender party hereto,
for the benefit of the Administrative Agent and the Borrower, that at least one
of the following is and will be true:

(i) such Lender is not using “plan assets” (within the meaning of Section 3(42)
of ERISA or otherwise) of one or more Benefit Plans with respect to such
Lender’s entrance into, participation in, administration of and performance of
the Loans, the Letters of Credit, the Commitments or this Agreement,

(ii) the transaction exemption set forth in one or more PTEs, such as PTE 84-14
(a class exemption for certain transactions determined by independent qualified
professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class exemption for certain

 

185



--------------------------------------------------------------------------------

transactions involving bank collective investment funds) or PTE 96-23 (a class
exemption for certain transactions determined by in-house asset managers), is
applicable with respect to such Lender’s entrance into, participation in,
administration of and performance of the Loans, the Letters of Credit, the
Commitments and this Agreement,

(iii) (A) such Lender is an investment fund managed by a “Qualified Professional
Asset Manager” (within the meaning of Part VI of PTE 84-14), (B) such Qualified
Professional Asset Manager made the investment decision on behalf of such Lender
to enter into, participate in, administer and perform the Loans, the Letters of
Credit, the Commitments and this Agreement, (C) the entrance into, participation
in, administration of and performance of the Loans, the Letters of Credit, the
Commitments and this Agreement satisfies the requirements of sub-sections
(b) through (g) of Part I of PTE 84-14 and (D) to the best knowledge of such
Lender, the requirements of subsection (a) of Part I of PTE 84-14 are satisfied
with respect to such Lender’s entrance into, participation in, administration of
and performance of the Loans, the Letters of Credit, the Commitments and this
Agreement, or

(iv) such other representation, warranty and covenant as may be agreed in
writing between the Administrative Agent, the Borrower and such Lender, which
agreement will not be unreasonably withheld.

(b) In addition, unless either (1) sub-clause (i) in the immediately preceding
clause (a) is true with respect to a Lender or (2) a Lender has provided another
representation, warranty and covenant in accordance with sub-clause (iv) in the
immediately preceding clause (a), such Lender further (x) represents and
warrants, as of the date such Person became a Lender party hereto, to, and
(y) covenants, from the date such Person became a Lender party hereto to the
date such Person ceases being a Lender party hereto, for the benefit of the
Administrative Agent and the Borrower, that the Administrative Agent is not a
fiduciary with respect to the assets of such Lender involved in such Lender’s
entrance into, participation in, administration of and performance of the Loans,
the Letters of Credit, the Commitments and this Agreement (including in
connection with the reservation or exercise of any rights by the Administrative
Agent under this Agreement, any Loan Document or any documents related hereto or
thereto).

ARTICLE X

Miscellaneous

SECTION 10.01 Amendments, Etc.

Except as otherwise set forth in this Agreement, no amendment or waiver of any
provision of this Agreement or any other Loan Document, and no consent to any
departure by any Loan Party therefrom, shall be effective unless in writing
signed by the Required Lenders, or by the Administrative Agent with the consent
of the Required Lenders, and such Loan Party and each such waiver or consent
shall be effective only in the specific instance and for the specific purpose
for which given; provided that any amendment or waiver contemplated in clauses
(g) or (i) below, shall only require the consent of such Loan Party and the
Required Revolving Credit Lenders or the Required Facility Lenders under the
applicable Facility, as applicable; provided, further, that no such amendment,
waiver or consent shall:

 

186



--------------------------------------------------------------------------------

such Lender and (y) any waiver, amendment or modification requiring the consent
of all Lenders or each affected Lender that by its terms materially and
adversely affects any Defaulting Lender (if such Lender were not a Defaulting
Lender) to a greater extent than other affected Lenders shall require the
consent of such Defaulting Lender.

Notwithstanding the foregoing, no Lender consent is required to effect any
amendment or supplement to any First Lien Intercreditor Agreement, any Junior
Lien Intercreditor Agreement or other intercreditor agreement or arrangement
permitted under this Agreement that is for the purpose of adding the holders of
Permitted First Priority Refinancing Debt, or Permitted Second Priority
Refinancing Debt, as expressly contemplated by the terms of such First Lien
Intercreditor Agreement, such Junior Lien Intercreditor Agreement or such other
intercreditor agreement or arrangement permitted under this Agreement, as
applicable (it being understood that any such amendment or supplement may make
such other changes to the applicable intercreditor agreement as, in the good
faith determination of the Administrative Agent, are required to effectuate the
foregoing and provided that such other changes are not adverse, in any material
respect, to the interests of the Lenders); provided, further, that no such
agreement shall amend, modify or otherwise affect the rights or duties of the
Administrative Agent hereunder or under any other Loan Document without the
prior written consent of the Administrative Agent.

Notwithstanding the foregoing, this Agreement and any other Loan Document may be
amended solely with the consent of the Administrative Agent and the Borrower
without the need to obtain the consent of any other Lender if such amendment is
delivered in order (x) to correct or cure ambiguities, errors, omissions,
defects, (y) to effect administrative changes of a technical or immaterial
nature or (z) to fix incorrect cross references or similar inaccuracies in this
Agreement or the applicable Loan Document. The Collateral Documents and related
documents in connection with this Agreement and the other Loan Documents may be
in a form reasonably determined by the Administrative Agent and may be, together
with this Agreement, amended, supplemented and waived with the consent of the
Administrative Agent at the request of the Borrower without the need to obtain
the consent of any other Lender if such amendment, supplement or waiver is
delivered in order (i) to comply with local Law or advice of local counsel,
(ii) to cure ambiguities, omissions, mistakes or defects or (iii) to cause such
Collateral Documents or other document to be consistent with this Agreement and
the other Loan Documents.

Notwithstanding anything in this Agreement or any other Loan Document to the
contrary, the Borrower and the Administrative Agent may enter into any
Incremental Amendment in accordance with Section 2.14, Refinancing Amendment in
accordance with Section 2.15 and Extension Amendment in accordance with
Section 2.16 and such Incremental Amendments, Refinancing Amendments and
Extension Amendments shall be effective to amend the terms of this Agreement and
the other applicable Loan Documents, in each case, without any further action or
consent of any other party to any Loan Document.

Notwithstanding anything in this Agreement or any other Loan Document to the
contrary, the Borrower and the Administrative Agent may enter into any
amendment, waiver, consent or supplement to this Agreement and such other
related changes to this Agreement as may be applicable to amend the definition
of “Eurocurrency Rate” with the consents, if any, and in the manner, as set
forth in Section 3.03(b).

SECTION 10.02 Notices and Other Communications; Facsimile Copies.

 

189



--------------------------------------------------------------------------------

Swing Line Lender and the L/C Issuers have executed it and thereafter shall be
binding upon and inure to the benefit of the Loan Parties, each Agent and each
Lender and their respective successors and assigns, in each case in accordance
with Section 10.07 (if applicable) and except that no Loan Party shall have the
right to assign its rights hereunder or any interest herein without the prior
written consent of the Lenders except as permitted by Section 7.04.

SECTION 10.18 USA PATRIOT Act.

Each Lender that is subject to the USA PATRIOT Act and the Administrative Agent
(for itself and not on behalf of any Lender) hereby notifies the Borrower that
pursuant to the requirements of the USA PATRIOT Act and the Beneficial Ownership
Regulation, it is required to obtain, verify and record information that
identifies each Loan Party, which information includes the name, address and tax
identification number of such Loan Party and other information regarding such
Loan Party that will allow such Lender or the Administrative Agent, as
applicable, to identify, such Loan Party in accordance with the USA PATRIOT Act,
and the Borrower in accordance with the Beneficial Ownership Regulation. This
notice is given in accordance with the requirements of the USA PATRIOT Act and
the Beneficial Ownership Regulation and is effective as to the Lenders and the
Administrative Agent.

SECTION 10.19 No Advisory or Fiduciary Responsibility.

(a) In connection with all aspects of each transaction contemplated hereby, each
Loan Party acknowledges and agrees, and acknowledges its Affiliates’
understanding, that (i) the facilities provided for hereunder and any related
arranging or other services in connection therewith (including in connection
with any amendment, waiver or other modification hereof or of any other Loan
Document) are an arm’s-length commercial transaction between the Borrower and
its Affiliates, on the one hand, and the Agents, the Lead Arrangers and the
Lenders, on the other hand, and the Borrower is capable of evaluating and
understanding and understands and accepts the terms, risks and conditions of the
transactions contemplated hereby and by the other Loan Documents (including any
amendment, waiver or other modification hereof or thereof), (ii) in connection
with the process leading to such transaction, each of the Agents, the Lead
Arrangers and the Lenders is and has been acting solely as a principal and is
not the financial advisor, agent or fiduciary, for the Borrower or any of its
Affiliates, stockholders, creditors or employees or any other Person, (iii) none
of the Agents, the Lead Arrangers or the Lenders has assumed or will assume an
advisory, agency or fiduciary responsibility in favor of the Borrower with
respect to any of the transactions contemplated hereby or the process leading
thereto, including with respect to any amendment, waiver or other modification
hereof or of any other Loan Document (irrespective of whether any Agent or
Lender has advised or is currently advising the Borrower or any of its
Affiliates on other matters) and none of the Agents, the Lead Arrangers or the
Lenders has any obligation to the Borrower or any of its Affiliates with respect
to the financing transactions contemplated hereby except those obligations
expressly set forth herein and in the other Loan Documents, (iv) the Agents, the
Lead Arrangers and the Lenders and their respective Affiliates may be engaged in
a broad range of transactions that involve interests that differ from, and may
conflict with, those of the Borrower and its Affiliates, and none of the Agents,
the Lead Arrangers or the Lenders has any obligation to disclose any of such
interests by virtue of any advisory, agency or fiduciary relationship and
(v) the Agents, the Lead Arrangers and the Lenders have not provided and will
not provide any legal, accounting, regulatory or tax advice with respect to any
of the transactions contemplated hereby (including any amendment, waiver or
other modification hereof or of any other Loan Document) and the Loan Parties
have consulted their own legal, accounting, regulatory and tax advisors to the
extent they have deemed

 

206



--------------------------------------------------------------------------------

SECTION 10.24 Acknowledgement Regarding Any Supported QFCs.

To the extent that the Loan Documents provide support, through a guarantee or
otherwise, for Swap Contracts or any other agreement or instrument that is a QFC
(such support, “QFC Credit Support”, and each such QFC, a “Supported QFC”), the
parties acknowledge and agree as follows with respect to the resolution power of
the Federal Deposit Insurance Corporation under the Federal Deposit Insurance
Act and Title II of the Dodd-Frank Wall Street Reform and Consumer Protection
Act (together with the regulations promulgated thereunder, the “U.S. Special
Resolution Regimes”) in respect of such Supported QFC and QFC Credit Support
(with the provisions below applicable notwithstanding that the Loan Documents
and any Supported QFC may in fact be stated to be governed by the laws of the
State of New York and/or of the United States or any other state of the United
States):

(a) In the event a Covered Entity that is party to a Supported QFC (each, a
“Covered Party”) becomes subject to a proceeding under a U.S. Special Resolution
Regime, the transfer of such Supported QFC and the benefit of such QFC Credit
Support (and any interest and obligation in or under such Supported QFC and such
QFC Credit Support, and any rights in property securing such Supported QFC or
such QFC Credit Support) from such Covered Party will be effective to the same
extent as the transfer would be effective under the U.S. Special Resolution
Regime if the Supported QFC and such QFC Credit Support (and any such interest,
obligation and rights in property) were governed by the laws of the United
States or a state of the United States. In the event a Covered Party or a BHC
Act Affiliate of a Covered Party becomes subject to a proceeding under a U.S.
Special Resolution Regime, Default Rights under the Loan Documents that might
otherwise apply to such Supported QFC or any QFC Credit Support that may be
exercised against such Covered Party are permitted to be exercised to no greater
extent than such Default Rights could be exercised under the U.S. Special
Resolution Regime if the Supported QFC and the Loan Documents were governed by
the laws of the United States or a state of the United States. Without
limitation of the foregoing, it is understood and agreed that rights and
remedies of the parties with respect to a Defaulting Lender shall in no event
affect the rights of any Covered Party with respect to a Supported QFC or any
QFC Credit Support.

(b) As used in this Section 10.24, the following terms have the following
meanings:

“BHC Act Affiliate” of a party means an “affiliate” (as such term is defined
under, and interpreted in accordance with, 12 U.S.C. 1841(k)) of such party.

“Covered Entity” means any of the following: (i) a “covered entity” as that term
is defined in, and interpreted in accordance with, 12 C.F.R. § 252.82(b); (ii) a
“covered bank” as that term is defined in, and interpreted in accordance with,
12 C.F.R. § 47.3(b); or (iii) a “covered FSI” as that term is defined in, and
interpreted in accordance with, 12 C.F.R. § 382.2(b).

“Default Right” has the meaning assigned to that term in, and shall be
interpreted in accordance with, 12 C.F.R. §§ 252.81, 47.2 or 382.1, as
applicable.

“QFC” has the meaning assigned to the term “qualified financial contract” in,
and shall be interpreted in accordance with, 12 U.S.C. 5390(c)(8)(D).

 

209



--------------------------------------------------------------------------------

Annex I

SERIES B-2 TERM LENDER AGREEMENT

[Check ONLY ONE of the two boxes below]

CASHLESS SETTLEMENT OPTION

☐ The undersigned Lender hereby commits an amount equal to 100% of the
outstanding principal amount of the Refinanced Series B-2 Term Loans held by
such Lender on the Amendment No. 6 Effective Date to the making of the
Refinancing Term Loan and agrees to exchange (on a cashless basis) 100% of the
outstanding principal amount of the Refinanced Series B-2 Term Loans held by
such Lender (as set forth below) for Refinancing Term Loans in an equal
principal amount. By choosing this option the undersigned Lender hereby
acknowledges and agrees that the Administrative Agent may, in its sole
discretion, elect not to exchange any amount of such Lender’s Refinanced Series
B-2 Term Loans for Refinancing Term Loans or to exchange (on a cashless basis)
less than 100% of the principal amount of such Lender’s Refinanced Series B-2
Term Loans for Refinancing Term Loans, in which case the difference between the
current principal amount of such Lender’s Refinanced Series B-2 Term Loans and
the allocated principal amount of Refinancing Term Loans will be prepaid on the
Amendment No. 6 Effective Date.

ASSIGNMENT SETTLEMENT OPTION

☐ The undersigned Lender hereby agrees to have an amount equal to 100% of the
outstanding principal amount of the Refinanced Series B-2 Term Loans held by
such Lender on the Amendment No. 6 Effective Date prepaid on the Amendment No. 6
Effective Date and to purchase by assignment Series B-2 Term Loans under the
Credit Agreement in an equal principal amount. By choosing this option, the
undersigned Lender hereby acknowledges and agrees that the Administrative Agent
may, in its sole discretion, elect not to allocate any Series B-2 Term Loans to
such Lender or to allocate to such Lender less than 100% of the principal amount
of such Lender’s Refinanced Series B-2 Term Loans for Series B-2 Term Loans.

 

Name of Lender:

 

By  

 

  Name:   Title: For any Lender requiring a second signature line: By  

 

  Name:   Title: